           Case 3:01-cv-00640-SI          Document 2325              Filed 03/04/21    Page 1 of 59




   ELLEN F. ROSENBLUM #753239                                  THE HONORABLE MICHAEL H. SIMON
   Attorney General
   NINA R. ENGLANDER #106119
   Assistant Attorney General
   DEANNA J. CHANG #192202
   Senior Assistant Attorney General
   Department of Justice
   100 SW Market Street
   Portland, OR 97201
   Telephone: (971) 673-1880
   Facsimile: (971) 673-5000
   nina.englander@doj.state.or.us
   deanna.j.chang@doj.state.or.us

   Attorneys for Intervenor-Plaintiff State of Oregon



                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION



   NATIONAL WILDLIFE FEDERATION, et al.,                                          Case No. 3:01-CV-00640-SI

                  Plaintiffs,                                  OREGON’S FIFTH SUPPLEMENTAL
                                                               COMPLAINT-IN-INTERVENTION FOR
                                                               DECLARATORY AND INJUNCTIVE
          and                                                  RELIEF
   STATE OF OREGON,

                  Intervenor-Plaintiff,

          v.

   NATIONAL MARINE FISHERIES SERVICE,
   et al.,

                  Defendants,

          and

   NORTHWEST RIVERPARTNERS, et al.,

                  Intervenor-Defendants.
Page 1 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
          Case 3:01-cv-00640-SI        Document 2325                 Filed 03/04/21   Page 2 of 59




                                      I.        INTRODUCTION

          1.      Pursuant to Fed. R. Civ. P. 15(d) and LR 15.1(b) and (c), Plaintiff-Intervenor the

   State of Oregon (“Oregon”), hereby supplements its Amended Fourth Supplemental Complaint-

   in-Intervention (ECF No. 1973) filed December 1, 2014, to address new circumstances and

   subsequent actions by Defendants National Marine Fisheries Service (“NMFS”), the Bureau of

   Reclamation (“BOR”) and the U.S. Army Corps of Engineers (“the Corps”).

          2.      Oregon brings this action to challenge:

          a.      The Endangered Species Act Section 7(a)(2) Biological Opinion and Magnuson-
                  Stevens Fishery Conservation and Management Act Essential Fish Habitat

                  Response for the Continued Operation and Maintenance of the Columbia River

                  System issued by NMFS on July 24, 2020 (“2020 BiOp”) in response to this

                  Court’s Order of Remand, Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Svc.,

                  No. 01-640-SI, (D. Or. July 6, 2016) (ECF 2089) (“Order of Remand”) (as

                  modified by ECF No. 2288 (Apr. 17, 2018)) (extending the date for the BiOp to

                  March 26, 2021);

          b.      The Columbia River System Operations Final Environmental Impact Statement

                  issued by the Corps, BOR (collectively, “the Action Agencies”) and Bonneville

                  Power Administration (“BPA”)1 in July 2020 (“EIS”) in response to the Order of

                  Remand;

          c.      The Columbia River System Operations Environmental Impact Statement Record

                  of Decision (“2020 ROD”) issued by the Corps, BOR, and BPA in September

                  2020, adopting and incorporating the EIS and 2020 BiOp.



   1
     BPA is not named as a defendant in this supplemental complaint because jurisdiction to review
   final action by BPA lies in the Ninth Circuit. See Confederated Tribes of Umatilla Indian Res. v.
   Bonn. Power Admin., 342 F.3d 924, 928 (9th Cir. 2003) (citing 16 U.S.C. § 839f(e)).

Page 2 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 3 of 59




            3.       For the reasons set forth below:

            a.       The 2020 BiOp, 2020 ROD and acts and omissions of the Corps, BOR, and

                     NMFS violate the Endangered Species Act (ESA), 16 U.S.C. §§ 1531 et seq., and

                     the APA, 5 U.S.C. §§ 551 et seq.

            b.       The EIS, 2020 ROD and acts and omissions of the Corps and BOR violate the

                     National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321 et seq., and the

                     Administrative Procedure Act (APA), 5 U.S.C. §§ 551 et seq.

            4.       The 2020 BiOp relies on and applies new final rules governing cooperation
     between federal agencies and NMFS for federal agency actions that may affect listed species or

     critical habitat, “Revision of Regulations for Interagency Cooperation,” 84 Fed. Reg. 44,976

     (Aug. 27, 2019) (“ESA Rules”). The ESA Rules are unlawful as applied in the 2020 BiOp.

                                             II.        PARTIES

            5.       Oregon is a sovereign state of the United States of America. Oregon has a unique

     sovereign interest in the survival and recovery of listed salmon and steelhead in the Columbia

     River Basin. Oregon also has a unique sovereign interest in the beneficial attributes of the CRS,

     including power production, navigation, flood control, and irrigation. In view of those interests,

     Oregon has a clearly cognizable interest in the lawful operation of the CRS.

            6.       Defendant NMFS is part of the National Oceanic and Atmospheric

     Administration, an agency of the U.S. Department of Commerce responsible for administering

     the provisions of the ESA with regard to threatened and endangered marine species, including

     the species of threatened and endangered salmon and steelhead that inhabit the Columbia River

     basin and the endangered population of Southern Resident Killer Whales that inhabits the coastal

     and offshore waters of the Pacific Northwest.

            7.       Defendant the Corps is an agency of the U.S. Army and the Department of the

     Defense that constructs and operates federal engineering projects throughout the United States,

     primarily in rivers, coasts, and wetlands. The Corps has primary management authority over the
Page 3 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI           Document 2325              Filed 03/04/21   Page 4 of 59




     operation and maintenance of several dams, reservoirs, and associated facilities on the Columbia

     and Snake rivers that are at issue in this case.

             8.        Defendant BOR is an agency of the U.S. Department of the Interior that

     constructs and operates federal water projects throughout the United States. BOR has primary

     management authority over several projects on the Snake and Columbia Rivers that are at issue

     in this action.

                                      III.   JURISDICTION AND VENUE

             9.        This court has jurisdiction over this action under 5 U.S.C. §§ 701-706 (APA);
     28 U.S.C. § 1331 (federal question), § 2201 (declaratory judgment), and § 2202 (injunctive relief);

     the ESA, 16 U.S.C. § 1540(g); and the National Environmental Policy Act (NEPA), 42 U.S.C.

     §§ 4321 et seq. As required by the ESA, 16 U.S.C. § 1540(g), Oregon provided 60 days’ notice

     of intent to sue the Corps and BOR.

            10.        Venue is properly vested in this Court under 28 U.S.C. § 1391(e).

                                       IV.     LEGAL FRAMEWORK

     A.      Endangered Species Act

             STATUTORY FRAMEWORK

             11.       Congress enacted the ESA in a bipartisan effort “to halt and reverse the trend

     toward species extinction, whatever the cost.” Tennessee Valley Auth. v. Hill, 437 U.S. 153, 184

     (1978); see 16 U.S.C. § 1531(a). The ESA accordingly enshrines a national policy of

     “institutionalized caution” in recognition of the “overriding need to devote whatever effort and

     resources [are] necessary to avoid further diminution of national and worldwide wildlife

     resources.” Hill, 437 U.S. at 177, 194 (internal quotation omitted, emphasis in original). The

     ESA constitutes “the most comprehensive legislation for the preservation of endangered species

     ever enacted by any nation.” Id. at 180.

             12.       The fundamental purposes of the ESA are to “provide a means whereby the

     ecosystems upon which endangered ... and threatened species depend may be conserved, [and] to
Page 4 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 5 of 59




     provide a program for the conservation of such [endangered and threatened] species[.]” 16

     U.S.C. § 1531(b). Furthermore, the ESA declares “the policy of Congress that all Federal

     departments and agencies shall seek to conserve endangered … and threatened species and shall

     utilize their authorities in furtherance of the purposes of [the ESA].” Id. § 1531(c). The ESA

     defines “conserve” broadly as “to use and the use of all methods and procedures which are

     necessary to bring any endangered … or threatened species to the point at which the measures

     provided pursuant to this chapter are no longer necessary”—i.e., to the point of full recovery. Id.

     § 1532(3). The ESA achieves its overriding statutory purposes through multiple vital programs.
             13.     Section 9 of the ESA, 16 U.S.C. § 1538, prohibits the “take” (e.g., killing,

     injuring, harassing, or harming) of listed endangered fish and wildlife species, and section 4(d)

     separately authorizes extension of that prohibition to listed threatened species, see id. § 1533(d).

             14.     Section 7 of the ESA, 16 U.S.C. § 1536, requires all federal agencies to “insure”

     that any action they propose to authorize, fund, or carry out “is not likely to jeopardize the

     continued existence of any endangered … or threatened species or result in the destruction or

     adverse modification of” any designated critical habitat. 16 U.S.C. § 1536(a)(2). If a proposed

     federal agency action “may affect” any listed species or critical habitat, the federal action agency

     must initiate consultation with the relevant Service. Id. §§ 1536(b)(3), (c)(1). The Service must

     then prepare a biological opinion to determine whether the action is likely to jeopardize any

     listed species or destroy or adversely modify any designated critical habitat and, if so, to provide

     “reasonable and prudent alternatives” to the agency action that would avoid jeopardy or adverse

     modification. 16 U.S.C. § 1536(b)(3)(A). The biological opinion also must identify “reasonable

     and prudent measures that the [Services] consider [] necessary or appropriate to minimize such

     impact,” and the “terms and conditions” that the agency must comply with in implementing

     those measures. Id. § 1536(b)(4).

             15.     In formulating its biological opinion and determining whether an action will

     jeopardize a species or destroy or adversely modify its critical habitat, NMFS must use the best
Page 5 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI          Document 2325               Filed 03/04/21   Page 6 of 59




   scientific and commercial data available. 16 U.S.C. § 1536(a)(2). It also must evaluate the

   effects of the action, together with any cumulative effects and the environmental baseline, on the

   listed species. 50 C.F.R. §§ 402.14(g)(3)-(4); see generally 50 C.F.R. § 402.02.

          16.       Further, ESA § 7(a)(1) requires action agencies to “utilize their authorities in

   furtherance of the purposes of this chapter by carrying out programs for the conservation

   of [ESA-listed] endangered species and threatened species.” 16 U.S.C. § 1536(a)(1).

          NEW ESA REGULATIONS

          17.       In 2019, the Trump Administration amended the ESA Section 7 regulations. See
    84 Fed. Reg. 44,976 (Aug. 27, 2019) (“Final Rules”). The Final Rules have been challenged by

    several states—including Oregon—and organizations as contrary to the ESA, arbitrary, and

    capricious. See California et al. v. Bernhardt et al., No. 19-cv-06013-JST (N.D. Cal); Center

    for Biological Diversity et al. v. Bernhardt et al., No. 19-cv-05206-JST (N.D. Cal.); Animal

    Legal Def. Fund v. Bernhardt et al., No. 19-cv-06812-JST (N.D. Cal.).

          18.       As relevant to this action, the Final Rules: (i) changed the definition of “effects of

   the action” by limiting both the type and extent of effects of a proposed federal agency action

   that must be analyzed in the section 7 consultation process; (ii) defined “environmental baseline”

   to include “ongoing agency activities or existing agency facilities that are not within the agency’s

   discretion to modify,” thereby exempting such ongoing actions from analysis as effects of a

   proposed agency action; (iii) weakened the requirement for action agencies to ensure that

   mitigation is actually implemented, enforceable, and will reduce adverse effects of proposed

   agency actions; (iv) redefined “destruction or adverse modification” of critical habitat triggering

   section 7 consultation to require the critical habitat to be appreciably diminished in conservation

   value “as a whole”; and (v) eliminated from the definition of “destruction or adverse

   modification” any actions that alter “physical or biological features essential to the conservation

   of a species.”


Page 6 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 7 of 59




   B.     NEPA

          19.      NEPA’s fundamental purpose is to “promote efforts which will prevent or

   eliminate damage to the environment.” 42 U.S.C. § 4321. Regulations promulgated by the

   Council on Environmental Quality (CEQ) implement NEPA. 2 See 40 C.F.R. §§ 1500-1508

   (2019); 21 C.F.R., Part 25. Regulations for the Corps incorporate the CEQ requirements by

   reference. 33 C.F.R. § 325, App. B. Regulations for the Department of Interior, and hence

   BOR, incorporate and supplement the CEQ requirements. See 43 C.F.R. § 46.20.

          20.      Pursuant to the duties in NEPA and its implementing regulations, if a proposed
   major federal action may significantly affect the quality of the human environment then federal

   agencies are required to evaluate and disclose in an Environmental Impact Statement (“EIS”) the

   direct, indirect, and cumulative effects of the proposed action, identify and consider alternatives

   to the proposed action, and describe mitigation measures to avoid or lessen adverse

   environmental impacts. 42 U.S.C. § 4321; 40 C.F.R. § 1500 (2019).

          21.      Congress enacted NEPA as a broad national commitment to protecting and

   promoting environmental quality. Congress enforces that commitment through “action-forcing”

   procedures requiring federal agencies to take a “hard look” at environmental consequences of

   their proposed actions in the EIS. 42 U.S.C. § 4332.

          22.      The two pillars of NEPA and its requirement of an EIS are that agencies (1)

   carefully and fully evaluate the environmental impacts of proposed actions before undertaking

   them, and (2) objectively and completely advise the public and decision-makers of the potential


   2
     CEQ recently amended the NEPA regulations. See 85 Fed. Reg. 43,304 (July 16, 2020)
   (“revised NEPA regulations”). The EIS, however, was prepared under the prior regulations, and
   the prior regulations govern its review. Several lawsuits have been filed challenging the revised
   NEPA regulations on their face, including an action on behalf of 21 states—including Oregon—
   and several territories, counties and cities. See California et al. v. CEQ et al., 3:20-cv-06057-RS
   (N.D. Cal.). If Defendants raise the revised NEPA regulations in their defense of this case,
   Oregon reserves its right to amend this Fifth Supplemental Complaint-in-Intervention to allege
   that the revised NEPA regulations are unlawful as applied.

Page 7 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 8 of 59




     impacts of those actions, and of alternatives to them. 42 U.S.C. § 4332(2)(C); 40 C.F.R. §§

     1501.2, 1501.4, 1502.5 (2019).

             23.     NEPA requires federal agencies to prepare an EIS for all “major Federal actions

     significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C). The EIS

     must detail “the environmental impact of the proposed action” and “alternatives to the proposed

     action.” Id. § 4332(2)(C)(i), (iii). NEPA further provides that agencies must “study, develop,

     and describe appropriate alternatives to recommended courses of action in any proposal which

     involves unresolved conflicts concerning alternative uses of available resources.” Id. §
     4332(2)(E). The discussion must include an analysis and comparison of the environmental

     impacts of the proposed action to the impacts of alternatives to the proposed action. 40 C.F.R.

     §§ 1502.14, 1502.16, 1508.25 (2019). Agencies must “[r]igorously explore and objectively

     evaluate all reasonable alternatives.” 40 C.F.R. § 1502.14(a) (2019). An alternative need not be

     within an agency’s existing legal authority or a complete solution to the agency’s goals to

     warrant consideration and analysis. When properly conducted, the alternatives section is “the

     heart” of the EIS because it presents the environmental impacts of the proposal and the

     alternatives to the proposal in comparative form; “thus sharply defining the issues and providing

     a clear basis for choice among options by the decisionmaker and the public.” 40 C.F.R. §

     1502.14 (2019).

             24.     Agencies also must “insure the professional integrity, including scientific

     integrity, of the discussions and analyses in environmental impact statements.” 40 C.F.R.

     § 1502.24 (2019). An agency’s failure to include and analyze information that is important,

     significant, up-to-date, available, or essential renders an EIS inadequate. 40 C.F.R. § 1500.1

     (2019) (“The information must be of high quality.”). Following completion of an EIS, NEPA

     and its implementing regulations also impose a continuing duty on agencies to prepare a

     supplemental environmental impact statement whenever “(i) The agency makes substantial

     changes in the proposed action that are relevant to environmental concerns; or (ii) There are
Page 8 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 9 of 59




   significant new circumstances or information relevant to environmental concerns and bearing on

   the proposed action or its impacts.” 40 C.F.R. §§ 1502.9(c)(1)(i), (ii) (2019).

   C.     The Administrative Procedure Act
          25.      Neither the ESA nor NEPA provide a separate standard of review, so claims

   under these Acts are reviewed under the standards of the Administrative Procedures Act

   (“APA”). See Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., 184 F. Supp. 3d 861, 879 (D.

   Or. 2016). Under the APA, “an agency action must be upheld on review unless it is ‘arbitrary,

   capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

   706(2)(A)). “A reviewing court must consider whether the decision was based on a

   consideration of the relevant factors and whether there has been a clear error of judgment.” Nat'l

   Wildlife Fed'n, 184 F. Supp. 3d at 879 (internal quotation marks omitted).

          26.      An agency decision is arbitrary and capricious “if the agency has relied on factors

   which Congress has not intended it to consider, entirely failed to consider an important aspect of

   the problem, offered an explanation for its decision that runs counter to the evidence before the

   agency, or is so implausible that it could not be ascribed to a difference in view or the product of

   agency expertise.” Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

   U.S. 29, 43 (1983).

          27.      Although a court’s review is deferential, the court “must engage in a careful,

   searching review to ensure that the agency has made a rational analysis and decision on the

   record before it.” Nat'l Wildlife Fed'n, 184 F. Supp. 3d at 879. Under the APA, “[t]he agency

   must examine the relevant data and articulate a satisfactory explanation for its action including a

   rational connection between the facts found and the choice made.” Id. at 899 (citations and

   internal quotation marks omitted). In addition, “an agency must provide sufficient information

   so that a reviewing court can educate itself in order to properly perform its reviewing function—

   determining whether the agency's conclusions are rationally supported and whether the agency’s


Page 9 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI          Document 2325              Filed 03/04/21   Page 10 of 59




    actions were complete, reasoned, and adequately explained.” Id. at 909-10 (citations and internal

    quotation marks omitted). The agency’s analysis must be complete, reasoned and adequately

    explained. See id. at 917 (citation and internal quotation marks omitted).

                                    V.     STATUS OF THE SPECIES

           28.     The historical annual run of wild salmon and steelhead into the Columbia River is

    estimated at 7.5 million to over 10 million. By the early 1990s, the abundance of the Snake

    River and upper Columbia River salmon and steelhead populations declined to the lowest levels

    ever recorded and are now at a small fraction of their historical abundance.
           29.     Currently, a total of thirteen salmon and steelhead Evolutionarily Significant

    Units (“ESU”) and Distinct Population Segments (“DPS”) that are adversely affected by the

    FCRPS are listed as threatened or endangered, thereby receiving the protections of the ESA.

           30.         As discussed below, see infra ¶ 31, several ESUs/DPSs have recently seen

    unprecedented declines in their abundance levels. These declines are so significant that they

    tripped the “Significant Decline Trigger” of the Adaptive Management Implementation Plan

    (“AMIP”) as defined in the 2014 BiOp. The Significant Decline Trigger is a crisis safety net,

    which was never expected to be triggered. Moreover, the AMIP required only a process to

    identify response actions, not the implementation of any actions to protect the species, and no

    additional actions were taken when these Significant Decline Triggers were tripped. The 2020

    BiOp has removed these Significant Decline Triggers entirely.

           31.     Every five years, NMFS is required to review the status of species that are listed

    as threatened or endangered. 16 U.S.C. § 1533(c)(2). NMFS determines the species’ status

    using benchmarks including population abundance, productivity (population growth), and

    population spatial structure and diversity. The precarious status of the 13 listed species

    adversely impacted by CRS operations is reflected in NMFS’s 2015 5-year status review (“2015

    status review”):


Page 10 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 11 of 59




         a.       Snake River Spring/Summer Chinook ESU: 31 of 32 currently recognized

                  populations have a high risk of extinction, are functionally extirpated or are

                  extirpated. See 2020 BiOp at 104-05, Table 2.2-2. The population status for one

                  population is “maintained.” Id. This ESU remains at high overall risk of

                  extinction, and its viability rating has not changed since the previous five-year

                  status review. 2020 BiOp at 106.

         b.       Snake River Basin Steelhead DPS: 23 of 25 populations have a high risk of

                  extinction, moderate risk of extinction, “maintained or high risk of extinction,”
                  maintained risk of extinction, or are extirpated. See 2020 BiOp at 299, Table 2.3-

                  2. “The best scientific and commercial data available with respect to adult

                  abundance” of this DPS “indicates a substantial downward trend in abundance of

                  natural-origin spawners at the DPS-level from 2014 to 2019.” 2020 BiOp at 306.

         c.       Snake River Sockeye Salmon ESU: four of five populations are extirpated. See

                  2020 BiOp at 433, Table 2.4-1. This ESU is at high risk of extinction. See 2020

                  BiOp at 436. “The best scientific and commercial data available with respect to

                  adult abundance indicate a substantial downward trend in the returns of hatchery-

                  origin and natural-origin adults to the Sawtooth Valley since 2014.” 2020 BiOp

                  at 440. Since 2015, the annual number of natural-origin sockeye salmon returns

                  have ranged from 11 to 33 fish. See 2020 BiOp at 437, Table 2.4-2 (28 fish in

                  2015; 33 fish in 2016; 11 fish in 2017; 13 fish in 2018; 14 fish in 2019).

         d.       Snake River Fall Chinook Salmon ESU: one of the two populations is extirpated

                  and the other population is listed. “The best available scientific and commercial

                  data with respect to adult abundance of lower SR fall Chinook salmon indicates a

                  substantial downward trend in the abundance of natural-origin spawners at the

                  ESU level from 2013 to 2019.” 2020 BiOp at 544.


Page 11 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI         Document 2325              Filed 03/04/21   Page 12 of 59




         e.       Upper Columbia River Spring-run Chinook Salmon ESU: three of three

                  populations have a high risk of extinction. See 2020 BiOp at 649, Table 2.6-2.

                  “The best scientific and commercial data available with respect to adult

                  abundance of [this ESU] indicates a substantial downward trend in the abundance

                  of natural-origin spawners at the ESU level from 2015 to 2019.” 2020 BiOp at

                  651.

         f.       Upper Columbia River Steelhead DPS: four of four populations have a high risk

                  of extinction. See 2020 BiOp at 763, Table 2.7-2. “The best scientific and
                  commercial data available with respect to adult abundance of natural-origin UCR

                  steelhead indicates a substantial downward trend in the abundance of natural-

                  origin spawners at the DPS level from 2014 to 2019.” 2020 BiOp at 765.

         g.       Middle Columbia River Steelhead DPS: seven of 20 populations have a high risk

                  of extinction or are extirpated, one population has a moderate risk of extinction,

                  and seven populations have a maintained status. See 2020 BiOp at 870-71, Table

                  2.7-2. “The best scientific and commercial data available with respect to adult

                  abundance of MCR steelhead indicates a substantial downward trend in the

                  abundance of natural-origin spawners at the DPS level from 2014 to 2019.” 2020

                  BiOp at 875.

         h.       Columbia River Chum Salmon ESU: 15 of 17 populations have a very high risk

                  of extinction, and one population has a moderate risk of extinction. See 2020

                  BiOp at 976, Table 2.9-1. “NMFS’ most recent status review found that the CR

                  chum ESU was relatively unchanged in status from previous reviews (NMFS

                  2016i). While improvements in the status of some populations were observed,

                  most remained at high to very high extinction risk, with very low abundances, and

                  the ESU overall remained at moderate to high extinction risk. Most populations


Page 12 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI          Document 2325               Filed 03/04/21   Page 13 of 59




                  will require very large improvements to reach their recovery goals (NWFSC

                  2015, NMFS 2016i).” 2020 BiOp at 975.

         i.       Lower Columbia River Chinook Salmon ESU: “twenty-seven populations are at

                  very high risk of extinction, two populations are at high risk of extinction, one

                  population is at moderate risk of extinction, and two populations are at very low

                  risk of extinction (NMFS 2016i).” 2020 BiOp at 1033; see also id. at 1035, Table

                  2.10-1. “NMFS’ most recent status review (NMFS 2016i) found that overall, there

                  had been little change in status from the previous review.” 2020 BiOp at 1035.
         j.       Lower Columbia River Steelhead DPS: “NMFS concluded in the most recent

                  status review that the LCR steelhead DPS remained at moderate risk of extinction

                  (NWFSC 2015, NMFS 2016i). Of the 23 populations, 16 were considered to be

                  at high or very high risk of extinction, six had a moderate overall risk of

                  extinction, and one had a low risk of extinction. None of the populations were

                  considered fully viable. All four strata in the DPS fell short of their recovery

                  goals, and most populations required substantial improvements to reach their

                  recovery goals (NWFSC 2015).” 2020 BiOp at 1107; see id. at 1107-08, Table

                  2.11-1.

         k.       Lower Columbia River Coho Salmon ESU: 21 of the 24 populations have a very high

                  risk of extinction, one population has a high risk of extinction, and the final

                  population has a moderate risk of extinction. See 2020 BiOp at 1176, Table 2.12-1.

                  “[A]t the time of the most recent status review, none of the MPGs had met their

                  recovery goals, and most populations still required substantial improvements to

                  reach their recovery goals (Table 2.12-1). Abundances were still relatively low,

                  and most populations remained at moderate or high risk of extinction.” 2020

                  BiOp at 1176.


Page 13 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 14 of 59




            l.       Upper Willamette River Chinook Salmon DPS: “At the time of the most recent

                     status review (NMFS 2016e), NMFS found that while a few populations had

                     experienced slight improvements in status, others had declined, and overall there

                     had likely been a decline in the status of the ESU. The Clackamas and McKenzie

                     River populations, previously viewed as strongholds within the ESU, had

                     experienced declines in abundance.” 2020 BiOp at 1238. The most recent status

                     review further “noted that the Calapooia River population may have been

                     functionally extinct, and that the Molalla River population remained at critically
                     low abundance. The South Santiam River population had also declined in

                     abundance since the previous status review. Abundance in the North Santiam

                     River population had risen since the previous review, but still ranged only in the

                     high hundreds of fish. Improvement in the status of the Middle Fork Willamette

                     River population related solely to the return of natural adults to Fall Creek;

                     however, the capacity of the Fall Creek basin alone would be insufficient to

                     achieve the recovery goals for the Middle Fork Willamette River population

                     (NWFSC 2015).” Id.

            m.       Upper Willamette River Steelhead ESU: “[A]ll four populations remain extant

                     and produce low to moderate numbers of natural-origin steelhead each year.”

                     2020 BiOp at 1286. “In its most recent status review for UWR steelhead (NMFS

                     2016e), NMFS noted that overall, the declines in abundance noted during the

                     previous review (Ford et al. 2011) had continued through the period 2010 to 2015,

                     and that populations in this DPS had experienced long-term declines in spawner

                     abundance. Although the declines noted were relatively moderate, the most

                     recent review noted that continued declines would be a cause for concern

                     (NWFSC 2015). The most recent review noted considerable uncertainty in many

                 of the abundance estimates for this DPS (with the possible exception of tributary
Page 14 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 15 of 59




                   dam counts).” 2020 BiOp at 1288. “Overall, NMFS concluded in the most recent

                   status review that none of the populations in the DPS were meeting their recovery

                   goals and that all were most likely in the moderate risk category (NWFSC 2015,

                   NMFS 2016e).” Id. at 1289.

                               VI.     PROCEDURAL BACKGROUND

           32.     The present action commenced as a challenge to the 2000 BiOp, in which NMFS

    determined the effects of the proposed action—continued operations of the Federal Columbia

    River Power System (“FCRPS”)3—would jeopardize eight listed salmon ESUs and steelhead
    DPSs and adversely modify their critical habitat. NWF v. NMFS, 254 F. Supp. 2d 1196, 1201

    (D. Or. 2003)(ECF No. 396). NMFS relied upon a Reasonable and Prudent Alternative (RPA) to

    the proposed action to reach a no-jeopardy conclusion. The Court held that the 2000 BiOp was

    arbitrary and capricious because it (a) relied on mitigation activities not subject to consultation as

    required under the ESA, and (b) relied on mitigation activities that were not shown to be

    reasonably certain to occur. Judge Redden remanded the 2000 BiOp to NMFS to fix the legal

    errors identified by the Court.

           33.     In the 2004 BiOp, the agencies took a novel approach to avoid a jeopardy and

    adverse modification determination. The 2004 BiOp found no jeopardy and no adverse

    modification of critical habitat. This determination was a result of a new interpretation by

    NMFS of the ESA and its implementing regulations that allowed NMFS to consider the dams to

    be part of the environmental baseline, thus ignoring many of the adverse effects of the dam

    operations. Additionally, NMFS’s new interpretation allowed hatchery fish to be considered

    wild fish in determining whether ESA protection was required. Both this Court and the Ninth



    3
     In earlier Biological Opinions, the CRS was referred to as the Federal Columbia River Power
    System (“FCRPS”). This Complaint retains the FCRPS acronym when referring to previous
    biological opinions and RODs but uses CRS to refer to the 2020 BiOp and ROD.

Page 15 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325              Filed 03/04/21   Page 16 of 59




    Circuit determined the 2004 BiOp was arbitrary and capricious. Judge Redden remanded the

    2004 BiOp to NMFS to fix the legal errors identified by the Court.

           34.     In 2008, NMFS issued yet another BiOp. The 2008 BiOp reversed course from

    the 2004 BiOp and acknowledged that operations of the FCRPS did result in jeopardy and

    adverse modification of critical habitat of endangered species, and therefore relied on an RPA to

    reach its no-jeopardy conclusion. NMFS used a new framework in analyzing the impact of the

    FCRPS operations that focused on whether the listed species were on a “trend toward recovery”

    and whether the critical habitat “retains the ability to become functional.” 2008 BiOp at 1-12.
    To avoid jeopardy, the Agencies included tributary and estuary habitat, hydropower, and

    hatchery measures in the 2008 consultation and BiOp.

           35.     In December 2010, NMFS issued the 2010 Supplemental BiOp, which

    incorporated an Adaptive Management Implementation Plan (“AMIP”) into the 2008 BiOp. The

    2010 BiOp again acknowledged that FCRPS operations jeopardized endangered species and

    would result in adverse modification of critical habitat.

           36.     The 2008 and 2010 Supplemental BiOps were challenged and remanded back to

    NMFS. Specifically, the BiOps’ reliance on habitat mitigation measures that were not

    reasonably certain to occur, and NMFS’s conclusion that the reasonable and prudent alternatives

    would avoid jeopardy were arbitrary and capricious. This Court, in invalidating both the 2008

    and 2010 Supplemental BiOps, ordered that:

                   No later than January 1, 2014, [NMFS] shall produce a new
                   biological opinion that reevaluates the efficacy of the RPAs in
                   avoiding jeopardy, identifies reasonably specific mitigation plans
                   for the life of the biological opinion, and considers whether more
                   aggressive action, such as dam removal and/or additional flow
                   augmentation and reservoir modifications are necessary to avoid
                   jeopardy.

    Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 839 F. Supp. 2d 1117, 1130 (D. Or. 2011)

    (emphasis added).

Page 16 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 17 of 59




           37.     The Court retained jurisdiction over the matter given the “Federal Defendants’

    history of abruptly changing course, abandoning previous BiOps, and failing to follow through

    with their commitments to hydropower modifications proven to increase survival (such as spill)”

    and “to ensure that Federal Defendants develop and implement the mitigation measures required

    to avoid jeopardy.” Id.

           38.     In 2014, NMFS issued yet another BiOp. Like the BiOps prepared in 2000, 2008,

    and 2010, NMFS found that operations of the CRSO jeopardized endangered species and

    adversely modified critical habitat of those endangered species but could be avoided by
    implementation of a suite of 73 RPAs.

           39.     Yet again, this BiOp was challenged, and yet again, this BiOp was found to be

    arbitrary and capricious. In a lengthy opinion in 2016, this Court described previous litigation as

    follows:
                   Judge Redden, both formally in opinions and informally in letters
                   to the parties, urged the relevant consulting and action agencies to
                   consider breaching one or more of the four dams on the Lower
                   Snake River. For more than 20 years, however, the federal
                   agencies have ignored these admonishments and have continued to
                   focus essentially on the same approach to saving the listed species
                   – hydro-mitigation efforts that minimize the effect on hydropower
                   generation operations with predominant focus on habitat
                   restoration. These efforts have already cost billions of dollars, yet
                   they are failing. Many populations of the listed species continue to
                   be in a perilous state.

           184 F. Supp. 3d 861, 876 (D. Or. 2016) (footnote omitted).

           40.     This Court found the 2014 BiOp similarly lacking:

                   The 2014 BiOp continues down the same well-worn and legally
                   insufficient path taken during the last 20 years. It impermissibly
                   relies on supposedly precise, numerical survival improvement
                   assumptions from habitat mitigation efforts that, in fact, have
                   uncertain benefits and are not reasonably certain to occur. It also
                   fails adequately to consider the effects of climate change and relies
                   on a recovery standard that ignores the dangerously low abundance
                   levels of many of the populations of the listed species.
           Id.

Page 17 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 18 of 59




            41.     The Court observed and concluded that “[t]he Federal Columbia River Power

     System remains a system that ‘cries out’ for a new approach and for new thinking if wild Pacific

     salmon and steelhead, which have been in these waters since well before the arrival of homo

     sapiens, are to have any reasonable chance of surviving their encounter with modern man.” Id.

     at 876. The Court ordered that, in addition to developing a new BiOp, the federal agencies must

     prepare a comprehensive EIS to comply with their duties under NEPA, with the hope that

     preparation of an EIS “may finally break the decades-long cycle of court-invalidated biological

     opinions that identify essentially the same narrow approach to the critical task of saving these
     dangerously imperiled species. The federal consulting and action agencies must do what

     Congress has directed them to do.” Id. at 871-72.

           42.      This Court remanded the 2014 BiOp, and subsequently ordered NMFS to

     complete a new BiOp, and the Corps and BOR to prepare an EIS and issue new RODs no later

     than September 24, 2021. Order on Remand, July 6, 2017 (ECF No. 2089). This schedule was

     based, in large part, on arguments raised by the federal defendants that five years was the bare

     minimum amount of time to complete the necessary work.

            43.     In January 2017, Plaintiffs moved for an injunction to increase voluntary spring

     spill at the lower Snake and lower Columbia River dams to the maximum level allowed by state

     water quality standards. The Court granted the motion but delayed implementation until the

     spring of 2018 to allow the regional scientists time to develop more specific plans for

     implementing this increased spring spill. NWF v. NMFS, No. 3:01-cv-0640-SI, 2017 WL

     1829588 (D. Or. April 3, 2017). The Ninth Circuit affirmed the District Court’s order. NWF v.

     NMFS, 886 F.3d 803 (9th Cir. 2018).

            44.     In December 2018, Oregon, Washington, the Nez Perce Tribe, the Corps, BOR,

     and BPA negotiated a “Flexible Spill Agreement” to govern voluntary spring spill operations

     during the remainder of the remand (spring of 2019, 2020, and 2021), or until NMFS issued a

     new BiOp concurrent with an EIS and the Action Agencies adopted new RODs. NWF v. NMFS,
Page 18 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI          Document 2325               Filed 03/04/21   Page 19 of 59




    Status Report re: 2019-2021 Spill Operations Agreement (Dec. 18, 2018) (ECF No. 2298) (and

    Exhibit thereto). The Flexible Spill Agreement expressly recognized that “no [p]arty makes any

    concessions regarding the legal validity [or] scientific validity . . . of the spill operations

    contemplated in this Agreement.” Agreement § X.B. (ECF No. 2298-1).

            45.     The signatories to the Flexible Spill Agreement, as well as the remaining parties

    to this case, agreed not to pursue further litigation in this case for the three year-term of the

    Flexible Spill Agreement so long as the Action Agencies implemented the Flexible Spill

    Agreement.
            46.     NMFS issued a Biological Opinion on March 29, 2019 (“2019 BiOp”). The 2019

    BiOp contained and perpetuated the legal errors identified above with the previous decades of

    biological opinions. Consistent with the commitments and caveats in the Flexible Spill

    Agreement, however, there was no litigation over the 2019 BiOp.

            47.     In July 2020, the Action Agencies released the Final EIS and NMFS released the

    2020 BiOp. The federal agencies released the EIS over a year earlier than they had previous

    stated was possible in order to comply with an October 19, 2018, Executive Order from

    President Trump directing the federal agencies to complete the EIS by September 30, 2020. See

    2020 BiOp at 95 & 95 n.16. The Action Agencies issued the joint ROD on September 28, 2020.

                  VII.   THE 2020 ROD & 2020 BIOP VIOLATE THE ESA & APA

            48.     The Corps operates several projects in the Columbia and Snake River basins that

    affect listed salmon and steelhead. BOR also operates projects on these rivers and is the primary

    agency responsible for federal water storage and diversion facilities in the Upper Snake basin. In

    the 2020 ROD, the Corps and BOR agree with NMFS’ determination in the 2020 BiOp that the

    CRS operations that the Action Agencies will implement over the next fifteen years will not

    jeopardize any listed species of salmon or steelhead, destroy or adversely modify any of their

    designated critical habitat, or be likely to adversely affect endangered Southern Resident Killer


Page 19 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 20 of 59




    Whales. As described below, the 2020 BiOp repeats, incorporates, exacerbates and adds to the

    legal errors of prior unlawful BiOps, particularly the 2004 BiOp and the 2008/2010/2014 BiOps.

           49.      The Corps’ and BOR’s reliance on the 2020 BiOp fails to meet their independent

    and continuing legal duty to comply with the substantive requirements of ESA section 7(a)(2) to

    avoid jeopardy and adverse modification of critical habitat, nor is their reliance in accordance

    with their conservation duty pursuant to ESA section 7(a)(1).

           50.      To the extent that NMFS attempts to justify its unlawful analyses in the 2020

    BiOp by relying on the revisions to the ESA regulations or “clarifications” provided in those
    regulations, those regulatory changes and “clarifications” are illegal and contrary to law as

    applied in the 2020 BiOp. In the alternative, even if the Court does not invalidate these

    regulations as applied in the 2020 BiOp, the 2020 BiOp is arbitrary and capricious to the extent

    that the analysis does not comply with the revised regulations and/or applies them inconsistently.

    A.     The jeopardy analysis unlawfully manipulates the Environmental Baseline and
           employs a comparative—rather than additive—approach that has been rejected by
           the Courts.
           51.      Like the 2004 BiOp, the 2020 BiOp employs the previously litigated and unlawful

    approach of categorizing “nondiscretionary” dam operations as part of the environmental

    baseline and comparing, rather than aggregating, the effects of the proposed action to the

    environmental baseline. The environmental baseline in the 2020 BiOp includes the effects of

    the decades of harm to listed species resulting from the Action Agencies’ unlawful operation of

    the Columbia River System for over twenty years. The 2020 BiOp then divorces the harms in

    the environmental baseline from the analysis on the basis that the terms “jeopardize the

    continued existence of” and “destruction or adverse modification” relate solely to the effects of

    the proposed action, and not the environmental baseline. The 2020 BiOp erroneously concludes

    that there is no jeopardy or adverse modification so long as the effects of the proposed action are

    comparatively the same or not much worse than the effects of the decades of illegal operations

     that have brought the listed species to the brink of extinction.
Page 20 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 21 of 59




           52.     By placing more than twenty years of illegal dam operations into the

    environmental baseline and then divorcing those harms to fish from the analysis, NMFS sets an

    exceedingly low, and unlawful, bar for jeopardy. Rather than addressing poor fish performance

    under previous BiOps’ illegal dam operations—or explaining why the survival improvements

    predicted under those BiOps have not come to fruition—NMFS subsumes that period in the

    environmental baseline and compares that baseline to the proposed action. This unlawful

    approach allows NMFS to conclude that proposed action will not cause jeopardy or adversely

    modify critical habitat because the proposed action will not be appreciably worse for fish than
    the past twenty years of illegal operations.

           53.     The 2020 BiOp’s flawed analysis is compounded by NMFS’s application of the

    new, unlawful regulatory definitions. First, the 2020 BiOp applies the new regulatory definition

    of the environmental baseline, which states that “[t]he consequences to listed species or

    designated critical habitat from ongoing agency activities or existing agency facilities that are not

    within the agency’s discretion to modify are part of the environmental baseline.” 50 CFR §

    402.2; see also, e.g., 2020 BiOp at 125. Second, the 2020 BiOp applies the new regulatory

    definition of “effects of the action,” which states that the “effects of the action” are only those

    consequences to the listed species or critical habitat that would not occur but for the proposed

    action and are reasonably certain to occur. By applying these unlawful definitions, the 2020

    BiOp attempts to wipe the slate clean by dismissing from the analysis the effects of the prior

    decades of illegal and harmful actions that caused the decline of ESA-listed species (which are

    relegated to the environmental baseline). The 2020 BiOp allows the species to continue to have

    elevated risks of extinction and low probability of survival and recovery by failing to incorporate

    degraded baseline conditions into the jeopardy and critical habitat analyses, minimizing the

    cumulative adverse effects of the proposed action, and allowing NMFS to conduct the ESA

    analysis in a vacuum.


Page 21 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI          Document 2325              Filed 03/04/21   Page 22 of 59




    B.      The Jeopardy and Critical Habitat analyses ignore the status of the species, fail to
            analyze likelihood of recovery and allow the species to continue on the path to
            extinction.
            54.     The 2020 BiOp’s jeopardy and critical habitat analyses violate the ESA and

    expressly contravene controlling precedent in this case; the analyses fail to properly consider and

    account for the degraded status of the species and the impact of prolonged low population

    abundances on the species’ likelihood of survival and recovery, and the conservation value of

    critical habitat. The 2020 BiOp relies on and/or cites to the new ESA rules, including the

    discussion of the term “appreciably diminish” in the preamble of the new ESA rules and the new

    definition of “destruction or adverse modification” of critical habitat—which strikes the
    reference to direct or indirect alterations to the physical or biological features essential to the

    conservation of a species or that preclude or significantly delay development of such features.

    These new ESA regulations are unlawful and their application in the 2020 BiOp is arbitrary,

    capricious, and contrary to law.

            55.     The Court held that the “trending toward recovery” standard in the 2014 BiOp

    violated the ESA because, among other reasons, it: (a) failed “to account for whether a

    population is already at a precariously low level of abundance”; (b) did “not consider the

    individual abundance levels of the various endangered or threatened populations or what growth

    trends would be necessary in each population to ensure that the likelihood of recovery of the

    population or the listed species is not appreciably diminished”; (c) improperly equated “an

    increasing population” with “a no jeopardy finding”; (d) provided no rational connection

    between the conclusion that an incrementally larger population was sufficient to ensure no

    decreased risk of reaching recovery.

            56.     The 2020 BiOp does not remedy these deficiencies. The 2020 BiOp’s analysis is

    unlawful for at least the following reasons:

            a.      It does not consider the individual abundance levels of the various endangered or

                    threatened populations or what population growth trends are necessary to ensure

Page 22 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 23 of 59




                   that the likelihood of survival or recovery of the population or the species is not

                   appreciably diminished.

           b.      It includes no viability component or any other measure of progress towards

                   recovery. Without determining the point at which recovery is placed at risk,

                   federal defendants cannot ensure that the likelihood of recovery is not appreciably

                   diminished.

           c.      It fails to assess risk in connection with any time frame for achieving recovery

                   and thereby allows species to linger at the brink of extinction, without separately
                   considering how prolonged periods of low abundance increase extinction risk and

                   adversely affect the potential for survival and recovery.

           d.      As discussed further below, it misapplies the ICTRT’s approach and disregards

                   population viability criteria developed by NMFS without rational explanation or

                   scientific basis. See infra ¶¶ 59-61.

           57.     The 2020 BiOp sets an even lower bar than the one set by the unlawful “trending

    toward recovery” standard. Instead of considering population viability requirements and the

    species’ minimum requirements for survival and recovery, the 2020 BiOp assesses only whether

    the proposed action will be appreciably worse for listed species than the environmental baseline.

    NMFS fails to consider, much less determine, the point at which survival and recovery are

    placed at risk and therefore it cannot demonstrate that the likelihood of achieving both will not

    be appreciably reduced. Remarkably, despite the degraded population status of all 13

    ESUs/DPSs, the 2020 BiOp finds that none of the listed populations of Columbia and Snake

    river salmon and steelhead—not even the Snake River Sockeye, which have had annual returns

    of 11 to 33 natural-origin fish since 2015—are jeopardized by a proposed action that makes only

    minor adjustments to status quo CRS operations. Thus, the 2020 BiOp concludes that no

    population requires any improvement in status over baseline conditions for CRS operations to

     avoid jeopardy to listed species.
Page 23 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 24 of 59




           58.      The 2020 BiOp arbitrarily concludes that the proposed action will avoid jeopardy

    and adverse modification to critical habitat without addressing or accounting for the available

    scientific information which shows that the species are not likely to survive or recover and

    instead will continue to have elevated risk of extinction under the proposed action.

    C.     The 2020 BiOp misapplies the Interior Columbia Technical Recovery Team
           (ICTRT) analysis and employs an analysis that effectively requires an entire
           generation to collapse and species to become functionally extinct before there can be
           a jeopardy finding.

           59.      The 2020 BiOp bears no logical or analytical connection to any scientifically-
    based recovery criteria and employs a jeopardy analysis that effectively requires an entire life

    generation to collapse and a species to become functionally extinct before there can be a finding

    that the proposed action is likely to jeopardize the listed species.

           60.      NMFS misapplies the Interior Columbia Technical Recovery Team (ICTRT)4

    approach in its jeopardy analysis. The ICTRT conducted a scientifically based population

    viability analysis, in which the likelihood of survival is calculated as a function of abundance and

    productivity5, with varying combinations yielding the same probability of survival. (Interior

    Columbia Basin Technical Recovery Team (ICTRT) 2007. Viability criteria for application to

    Interior Columbia Basin Salmonid ESUs. Review Draft, March 2007). The components of the

    ICTRT’s approach are described in the following subparagraphs:

           a.       The ICTRT defines survival as remaining above a “quasi-extinction threshold”

                    (QET), which for this purpose is set at 50 spawning adults per year for a four-year


    4
      This group is composed of scientists appointed by NOAA to assess and describe the minimum
    requirements for survival and recovery of ESA-listed salmon and steelhead in the interior
    Columbia River Basin. These scientists were selected based on their recognized and
    demonstrated expertise, and include non-representative participation from federal, state, tribal
    and academic scientists.
    5
      Productivity, or recruits per spawner, is the number of returning adult progeny produced from
    each spawner.

Page 24 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 25 of 59




                  period. As part of this analysis, the ICTRT constructs a suite of “viability

                  curves,” each of which delineates a constant probability of extinction risk. The

                  “viability curves” explicitly incorporate the variability around abundance and

                  productivity, and take into consideration minimum abundance thresholds, as

                  defined by the ICTRT. These thresholds are based on conservation biology

                  science and are calculated using an index of historical stream habitat capacity.

                  The ICTRT incorporates minimum abundance thresholds into its analysis as

                  targets below which average abundance should not fall at any productivity level.
                  Once these viability curves have been generated, actual (empirical) population

                  values of productivity and abundance, including measures of variation, are plotted

                  to determine the current status of the population relative to the specific extinction

                  risk curves.

         b.       To meet minimum abundance and productivity viability criteria, a population—

                  with consideration of its variance—must be in the region of likely survival on or

                  above the extinction risk curve with the probability of the population falling

                  below a selected threshold for four consecutive years over the course of 100 years

                  is 5% or less. For populations whose current abundance and productivity fall

                  below the relevant viability curve, and thus pose an unacceptably high risk of

                  extinction (i.e., greater than 5%), the ICTRT calculates the percentage increase in

                  abundance and productivity necessary to move the population above the viability

                  curve and into the region of likely survival. The necessary increase in

                  productivity represents the current “survival gap.” (Interior Columbia Basin

                  Technical Recovery Team (ICTRT) 2007; Required survival rate changes to meet

                  Technical Recovery Team abundance and productivity viability criteria for

                  Interior Columbia River Basin salmon and steelhead populations. November

                 2007).
Page 25 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 26 of 59




             c.      The ICTRT accounts for the need to “roll-up” the status of individual populations

                     to the ESU/DPS level. This roll-up is a critical stage in the analysis since it is the

                     entire ESU/DPS, rather than individual populations, that is found to be in or out of

                     jeopardy. The roll-up is further required in order to satisfy diversity and spatial

                     distribution population viability criteria, particular patterns of populations across

                     the ESUs/DPSs. And finally, a formal roll-up allows uncertainty to be

                     characterized appropriately at the ESU/DPS level as error is propagated from the

                     population-level.
             61.     Unlike the ICTRT approach, NMFS’s jeopardy analysis does not assess

     population status in relation to minimum requirements for survival and recovery. The 2020

     BiOp uses life-cycle modeling to project geometric mean abundances and Quasi-Extinction

     Threshold (“QET”) probabilities for various populations but does not analyze or rationally

     explain what these projections mean for the species’ likelihood of survival or recovery. The

     2020 BiOp’s 24-year (as opposed to the ICTRT’s 100-year) time frame for assessing extinction

     risk, is too short to provide reasonable assurance that the likelihood of survival is not being

     appreciably reduced. In addition, the BiOp predominantly relies on evaluating hydrosystem

     survival impacts on total abundance which is not an objective, measurable criteria for evaluating

     likelihood of survival and recovery.

             62.     NMFS’s jeopardy analysis fails to consider that jeopardy needs to be considered

     at the level of the ESU/DPS. By neglecting a sufficient roll-up of status from the individual

     population level to the ESU/DPS level, NMFS failed to adequately consider the diversity and

     spatial distribution population viability criteria, the importance of particular patterns of

     populations across the ESUs/DPSs, and account for compounding error at the ESU/DPS level.

             63.     The analysis in the 2020 BiOp does not satisfy even the exceedingly low, and

     unlawful, standard discussed above (i.e., that the proposed action will not cause jeopardy or

     adversely modify critical habitat so long as the proposed action will not be appreciably worse for
Page 26 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI          Document 2325               Filed 03/04/21   Page 27 of 59




    fish than the past twenty years of illegal operations). See supra ¶¶ 51-52, 57. The 2020 BiOp

    provides that QET—which focuses on extinction level—must be below the 30 or 50 fish level

    for four consecutive years to constitute jeopardy. Thus, this analysis requires that species

    become functionally extinct before there can be a finding that the proposed action is likely to

    jeopardize the listed species. The 2020 BiOp does not explain how a jeopardy analysis that

    allows for functional extinction is also one that avoids an appreciable reduction in the species’

    likelihood of survival and recovery. Extinction, of course, is far too late for a species to survive

    or achieve recovery. This analysis does not satisfy even the illegal standard of “no further
    decline” set in the 2020 BiOp.

            64.       NMFS ultimately does not rely on any quantitative analysis to reach its no-

    jeopardy conclusion, but instead relies on population-level metrics not tethered to the proposed

    action to speculate qualitatively about effects of the proposed action at the level of ESU/DPS.

    NMFS provides no rational explanation of how its qualitative analysis provides an appropriate

    basis for a no-jeopardy finding. The 2020 BiOp does not consider and use the best currently

    available scientific information throughout their ROD and the 2020 BiOp, including, but not

    limited to, not using available and credible quantitative information and analyses regarding the

    listed species.

    D.      No rational connection between the facts found and the conclusions of No Jeopardy
            or Adverse Modification.
            65.       The 2020 BiOp’s analysis of the species’ likelihood of survival and recovery

    consists of merely listing the effects of the proposed action, stating that some elements of the

    proposed action will harm fish while others will benefit fish, and then summarily concluding that

    the proposed action is not likely to jeopardize any listed species. The ROD and 2020 BiOp do

    not articulate a rational connection between the stated factors and the conclusion of no jeopardy

    or adverse modification. There is no explanation of how, and to what extent, the harmful effects



Page 27 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI          Document 2325               Filed 03/04/21   Page 28 of 59




     to fish are offset or mitigated by the asserted beneficial effects nor is there any analysis of how

     the harmful and beneficial effects factor into the species’ likelihood of survival and recovery.

         66. The analysis of critical habitat is similarly flawed. The 2020 BiOp acknowledges that

     critical habitat is not fully functioning, lists principal factors impairing the functioning of critical

     habitat, and notes that—while some actions have been taken to improve the functioning of

     critical habitat—more improvements will be necessary before many areas function at a level that

     supports recovery. The 2020 BiOp concludes that the proposed action does not destroy or

     adversely modify critical habitat, however, because the proposed action will not make conditions
     worse by “a meaningful amount.” See, e.g., BiOp at 293. The 2020 BiOp’s critical habitat

     analysis does not consider recovery nor ensure that the proposed action is not likely to destroy or

     adversely modify critical habitat.

             67.     Several of the measures incorporated into the proposed action are likely to have

     both adverse and beneficial impacts for fish, but the 2020 BiOp does not meaningfully analyze

     individual measures nor the overall impact of the individual measures on fish survival and

     recovery. For example:

             a.      Under the proposed action, ponding will occur behind John Day Dam for the

                     purported purpose of reducing avian predation. This measure, however, will also

                     adversely impact flow and, consequently, increase both fish travel time and water

                     temperature during the peak of spring juvenile salmon and steelhead out-

                     migrations. The 2020 BiOp does not analyze nor even consider these associated

                     negative effects on fish.

             b.      The 2020 BiOp does not use the best available science and arbitrarily assumes

                     benefits to the species from higher-capacity turbines, which it dubs “fish-friendly”

                     turbines. The 2020 BiOp does not account for the fact that higher-capacity

                     turbines draw more water, thereby increasing powerhouse capacity. As more

                 water is routed through the powerhouse, more fish are drawn away from safer
Page 28 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 29 of 59




                    spillway and surface passage routes, particularly at times when flows are near the

                    Total Dissolved Gas caps. The higher-capacity turbines therefore increase the

                    number of powerhouse encounters fish experience. Powerhouse encounters are

                    known to be deleterious to fish survival. Even setting aside the potential

                    increased delayed mortality associated with increased powerhouse encounters, the

                    overall direct mortality level associated with these high capacity turbines on

                    migrating juvenile salmonids will ultimately be the product of both the direct

                    mortality of the experience—i.e., the percentage of fish that these turbines kill—
                    and the number of fish exposed to the experience. Even assuming that these high

                    capacity turbines kill slightly fewer fish, they will entrain more fish to them which

                    corresponds to an overall increase in direct mortality. To date, the most credible

                    assessments available indicate that these turbines are at best neutral in fish

                    benefits and are at worst detrimental to fish survival. The 2020 BiOp arbitrarily

                    assumes benefits of these turbines without analyzing or considering the tradeoffs

                    that may precipitate an overall detriment to survival and recovery of fish species.

            68.     The 2020 BiOp rolls back protective measures for fish and critical habitat without

     sufficient—or any—analysis of the corresponding negative effects on fish survival and recovery.

     For example, the 2014 BiOp allowed the Action Agencies to cease nighttime flows in the Snake

     River starting no earlier than December 1 with abundance-based criteria that must be met prior to

     implementation; the 2020 BiOp extends this zero-flow operation period by 45 days and adopts an

     earlier fixed start date of October 15. This operational change allows the Action Agencies to

     stop flows during periods when listed adult and juvenile fish are actively migrating. Further

     examples of roll backs in the 2020 BiOp include relaxing the standard for minimum operation

     pool (“MOP”) ranges for navigation purposes at the expense of water transit time improvements,

     and reducing spill levels from August 15 to August 31 to neutralize power revenue losses

     associated with spilling to 125% for a portion of the day. The ROD and 2020 BiOp allow these
Page 29 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 30 of 59




     operational changes to occur despite the fact that there has been no analysis of their adverse

     effects on fish survival and a monitoring plan has not been developed, let alone put in place, to

     assess the magnitude of deleterious impacts.

     E.      Climate change analysis overlooks relevant factors and important aspects of the
             problem.

             69.     As highlighted by the summer of 2015’s devastating impact on water temperature

     and fish survival, the adverse impacts of climate change on the listed species and critical habitat

     are already a present-day reality. Yet, the 2020 BiOp includes no new meaningful actions to
     mitigate the adverse impacts the fish have already experienced, nor any actions to mitigate for

     future adverse effects of climate change on listed species. Instead, the 2020 BiOp erroneously

     conducts the climate change analysis in a vacuum, without giving appropriate consideration to

     the adverse effects of the action within the context of climate change impacts. The analysis

     ignores that, in light of climate impacts on listed species and their critical habitat, the adverse

     effects of the proposed action will be compounded and therefore additional actions are required

     to ensure that the proposed action does not cause jeopardy or adverse modification; no such

     actions are included in any meaningful way in the 2020 BiOp or ROD.

             70.     The 2020 BiOp acknowledges that climate change will affect anadromous fish in

     all stages of life and poses a substantial threat to the species’ likelihood of survival and recovery.

     Nonetheless, they conclude that there is no jeopardy or adverse modification because projected

     abundances may decline slightly less under the proposed action than they would under the status

     quo operation (which this Court found to violate the ESA). See, e.g., 2020 BiOp at 750 (“If

     these predictions are realized, they would represent a near-term improvement in productivity and

     abundance … and, over time, would somewhat reduce the severity of expected declines in

     abundance and productivity caused by a warming climate and deteriorating ocean conditions.”).

             71.     The analysis must consider, and account for, adverse impacts from climate change

     on listed salmonids and critical habitat in order to meet the statutory mandate to “insure” that the
Page 30 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI           Document 2325               Filed 03/04/21   Page 31 of 59




     proposed action is not likely to jeopardize the continued existence of any endangered or

     threatened species, or result in the destruction or adverse modification of critical habitat. NMFS

     is not free to exclude from the analysis or arbitrarily minimize climate impacts that it deems to

     be outside their control.

             72.         Climate change exacerbates many of the adverse effects of the action, including,

     among other things, thermal impacts/exposure from reservoirs, elevated water temperature in

     fish ladders, and the effects of curtailment of flow to benefit power production. The ROD and

     2020 BiOp do not appropriately analyze, consider, or account for the many ways in which
     climate change worsens and intensifies the adverse effects of the CRS on listed species and

     critical habitat.

             73.         The ROD and 2020 BiOp’s climate change analyses do not give the benefit of the

     doubt to species. The analyses arbitrarily assume benefits to species and habitat resiliency from

     future habitat improvements; those putative improvements and benefits are speculative and not

     reasonably certain to occur. For example, the cumulative adverse impacts to tributary, mainstem

     and estuary habitats resulting from the ongoing and expected impacts of other federal and non-

     federal actions are likely to continue to largely offset or negate the benefits to the species and

     habitat resiliency that are assumed in the climate change analysis. The ROD and 2020 BiOp do

     not propose or analyze new actions or measures that are needed to address and counter climate

     change impacts to species and critical habitat.

     F.      The Proposed Action analyzed in the BiOp is vague, uncertain and largely
             undefined, yet the 2020 BiOp provides ESA coverage for a 15-year period.

             74.         The ROD and 2020 BiOp are replete with uncertainty; the proposed action

     analyzed in the 2020 BiOp and the selected alternative in the ROD are themselves undefined and

     uncertain, as are the benefits that the ROD and 2020 BiOp assume will accrue to the species and

     critical habitat are highly uncertain. In light of these significant uncertainties, NMFS’

     conclusion of no jeopardy or adverse modification is arbitrary and capricious, as is the Action
Page 31 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 32 of 59




    Agencies’ agreement with that determination in the ROD. The ROD and 2020 BiOp do not

    resolve these uncertainties in favor of the listed species. The ROD and 2020 BiOp fail to provide

    sufficient information to allow the Court to properly perform its reviewing function.

           75.     The proposed action purportedly analyzed in the 2020 BiOp is the operation,

    maintenance, and associated non-operational conservation measures for the 14 CRS dams for a

    period of 15 years. The 2020 BiOp and ROD conclude that the proposed action is not likely to

    jeopardize the listed species or destroy or adversely modify critical habitat for the full 15-year

    term of the BiOp. This conclusion is arbitrary and capricious because the proposed action is so
    vague and undefined that it is impossible for the federal agencies to have a rational basis to

    assume what the actual action is—let alone ensure—that it is not likely to jeopardize the

    continued existence of any endangered or threatened species, or result in the destruction or

    adverse modification of critical habitat of such species. In addition, the 2020 BiOp asserts that

    there is uncertainty about the existence and precise extent of “latent mortality” and that the 15-

    year proposed action will help to clarify their understanding of this issue, without acknowledging

    that the assumptions about latent mortality used in the 2020 BiOp and relied on in the ROD lack

    a rational basis, and that any uncertainty regarding these effects must be resolved in favor of

    protecting the species.

           76.     To the extent that the proposed action does identify any specific measures, those

    measures represent only minor modifications from the RPA that did not avoid jeopardy in the

    2000, 2004 and 2008/2010/2014 BiOps. NMFS’s reliance on the same or similar measures to

    conclude no jeopardy or adverse modification in the 2020 BiOp is erroneous.

           77.     The beneficial effects that the BiOp assumes will accrue are much too attenuated

    and uncertain to meet with the new regulatory definitions of “effects of the action” and

    “activities that are reasonably certain to occur,” to the extent that the Court finds those

    definitions lawful. For example:


Page 32 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 33 of 59




            a.      Undefined voluntary spill operation for 14 years of the 15-year term of the BiOp.

                  i.       Voluntary spill for fish passage—a key component of the operation of the

                           CRS dams—is only defined in the first year (2021). After the 2021 spill

                           season, no spill operation is specified; instead, the Action Agencies

                           express an intent to engage in some nebulous “adaptive management”

                           process to determine a yet to be defined voluntary spill operation. The

                           2020 BiOp cannot rationally conclude that an unidentified, non-specific

                           voluntary spill operation—without any stated duration, periodicity, floor
                           or magnitude for spill operations—is not likely to jeopardize listed species

                           or adversely modify critical habitat for the remaining 14 years of the BiOp

                           term.

                 ii.       The 2020 BiOp cannot rationally conclude that an undefined voluntary

                           spill operation will benefit listed species and their critical habitat.

                           Nonetheless, the BiOp arbitrarily assumes the putative fish benefits of the

                           2021 spill operation—which itself is a rollback from the Flexible Spill

                           Agreement operation—over the full 15-year term of the BiOp. These

                           benefits are not reasonably certain to occur because actions taken under

                           the proposed amorphous adaptive management strategy may have

                           differing or negative effects on species. The BiOp’s reliance on an

                           undefined spill operation to conclude “no jeopardy” and no adverse

                           modification of critical habitat for fifteen ESU/DPS and “not likely to

                           adversely affect” and not likely to adversely affect critical habitat for

                           SRKW and Southern DPS of Green Sturgeon is arbitrary and capricious.

            b.      There are significant discrepancies between the EIS, Preferred Alternative

                    (“PA”), Biological Assessment (“BA”), the proposed action in the 2020 BiOp,

                 and the Selected Alternative in the ROD regarding several measures—for
Page 33 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 34 of 59




                     example, the frequency and duration of zero flow conditions at the four Snake

                     River projects. These discrepancies, in combination with the amorphous adaptive

                     management strategy, create additional and significant uncertainty about what

                     operation will be imposed by the Action Agencies, which operation has been

                     analyzed, and the resulting impacts on listed fish and critical habitat.

            c.       The 2020 BiOp’s no jeopardy or adverse modification determination relies on

                     tributary and estuary habitat mitigation programs; predator management

                     programs; research, monitoring, and evaluation (“RME”) programs; and reporting
                     expectations that are not reasonably certain to occur nor reasonably certain to

                     provide and sustain assumed benefits. The 2020 BiOp relies on overly optimistic

                     assumptions about the level of cumulative survival improvements that will result

                     from these programs. For example:

                   i.       The BiOp arbitrarily assumes that past actions and programs have begun

                            to result in measurable benefits to the species and critical habitat, and that

                            future actions are reasonably likely to occur and that the putative benefits

                            of such actions will be sufficient to offset negative impacts from both the

                            proposed action as well as future adverse climate change effects on the

                            species and critical habitats.

                  ii.       The 2020 BiOp arbitrarily assumes a perpetual, compounding of benefits

                            from existing mitigation actions. The BiOp overlooks relevant factors and

                            important aspects of the problem. Previously funded actions/projects may

                            terminate or sunset (e.g., an instream water lease ends and is not renewed),

                            or change (e.g., a landownership change results in a protected riparian area

                            being returned active pasture). Unless additional actions are added to the

                            portfolio to compensate for those changes, they will undoubtedly result in

                       a decrease in the potential benefits. In practice, flat-funded, reduced,
Page 34 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI      Document 2325               Filed 03/04/21   Page 35 of 59




                          and/or terminated mitigation contracts have significantly limited the

                          efficacy of proposed habitat improvements. Continued flat funding of

                          planned measures, at or below the level of inflation, undermines the

                          certainty that assumed habitat actions will be implemented, and if they are,

                          whether the RME necessary to effectively evaluate success and

                          demonstrate species-habitat improvements will be available. The BiOp’s

                          assumptions about future habitat mitigation programs, predator

                          management programs and RME overlook important ongoing and future
                          constraints and limitations.

                 iii.     Even if—despite an existing track record of reduced project funding—all

                          these habitat restoration activities were to actually occur, responses to

                          these habitat restorations will inevitably require a substantial amount of

                          time to occur and detect (i.e., if benefits accrue it may be at a very slow

                          rate), can vary dramatically in space and among species, and can be highly

                          uncertain (e.g., a seemingly positive outcome may be misleading). Given

                          the perilous state of the listed species now, time spent waiting for habitat

                          restoration to translate into fish benefits and then trying to determine

                          whether a positive outcome has occurred constrains resources necessary to

                          implement more effective and immediate actions.

                 iv.      Tributary habitat restoration actions, even if implemented at the scope and

                          magnitude assumed in the BiOp, can affect only those salmonid life stages

                          that occur in the tributary (i.e., spawning and rearing). The benefits of

                          habitat restoration actions in individual tributaries cannot offset negative

                          impacts from the dams in the mainstem Columbia and Snake rivers, which

                          all listed salmonids use as critical habitat as well as a migration corridor

                       during a key life stage. Moreover, habitat restoration cannot improve life
Page 35 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI     Document 2325               Filed 03/04/21   Page 36 of 59




                     cycle survival for essential populations that originate in near-pristine

                     wilderness watershed (e.g., Middle Fork Salmon River). These

                     populations were the productivity engines for the species before the Snake

                     River dams were completed. Now they perform one third to one half as

                     well as unlisted John Day populations—which originate below the Snake

                     River dams and therefore pass fewer dams on their migrations to and from

                     the ocean— yet aggregated Middle Fork Salmon River spawning and

                     rearing habitat is more intact and capable of supporting productivity goals
                     than corresponding aggregated habitats in the John Day River Basin.

                     Although improving tributary habitat can potentially improve egg-smolt

                     survival and capacity in the specific tributary where that habitat action

                     takes place, it is constrained by density-dependent population dynamics

                     and cannot compensate for lost productivity caused by dams for any

                     population or species, much less for those that currently have pristine

                     tributary habitat.

              v.     For populations and species that currently have degraded tributary habitat,

                     the benefits of habitat restoration—even if implemented at the scope and

                     magnitude assumed in the BiOp—are unlikely to offset impacts from the

                     proposed actions, especially given the predictable impacts of climate

                     change and ongoing cumulative anthropogenic habitat degradation.

                     NMFS has repeatedly stated that continued degradation of habitat

                     associated with land use and development is one of the biggest detriments

                     to the survival and resiliency of listed populations and the critical habitat

                     on which they rely. Yet it is not clear if, and to what extent, NMFS

                     considered continued habitat degradation in its analysis.


Page 36 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                              Department of Justice
                                             100 SW Market Street
                                               Portland, OR 97201
                                      (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325              Filed 03/04/21   Page 37 of 59




           78.     There is additional uncertainty because the 2020 BiOp is a “no jeopardy” BiOp,

    unlike the 2000, and 2008/2010/2014 BiOps which concluded that the proposed action was likely

    to jeopardize listed species and adversely modify or destroy critical habitat and therefore relied

    on RPAs to try to avoid jeopardy and adverse modification. The 2020 BiOp incorporates the

    measures proposed as RPAs as part of the proposed action and scales back the research,

    monitoring and evaluation (“RME”) necessary to evaluate the effectiveness of the mitigation

    actions. The types of robust RME that are necessary to meaningfully evaluate the mitigation

    measures have been moved to merely “conservation recommendations” in the 2020 BiOp; they
    are, therefore, completely discretionary. The “non-discretionary” RME that is included in the

    Incidental Take Statement (“ITS”) as a Reasonable and Prudent Measure is vague and

    insufficiently robust to meaningfully evaluate the effectiveness of the measures that are relied

    upon to avoid take and ensure that the proposed action is not likely to cause jeopardy or adverse

    modification. The discretionary conservation measures contain key pieces that are central to

    ensuring that the assumed benefits will accrue. The 2020 BiOp does not rationally analyze or

    explain the choice to make the RME discretionary or the effects of that choice. Nor does the

    2020 BiOp provide any assurance that measures will be implemented. The failure to make these

    measures non-discretionary is arbitrary, capricious, and contrary to law.

           79.     The 2020 BiOp places significant reliance on adaptive management to ensure that

    the proposed hydropower system operations will not jeopardize listed salmon and steelhead.

    Adaptive management actions are frequently implemented without a rational basis or broad

    support from the regional sovereigns’ scientific technical representatives assigned to the Action

    Agencies’ in-season management forums and without the ability to evaluate the impact of the

    modification. NMFS’s reliance on adaptive management as a substitute for binding and effective

    actions is arbitrary and capricious, discounts the best available science, and contrary to law, in at

    least the following ways:


Page 37 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 38 of 59




            a.      NMFS’s reliance on adaptive management in its jeopardy analysis fails to adhere

                    to any recognized concepts of that approach. Rather than provide a means of

                    structured development and testing of clearly identified alternatives, the adaptive

                    management provisions are a means of excusing imprecision, uncertainty, and the

                    lack of clearly identified actions and alternatives. By failing to adhere to the basic

                    principles of adaptive management, the 2020 BiOp fails to employ the best

                    science available.

            b.      NMFS’s plan to resort to adaptive management is in many instances presented as
                    the primary means to ensure that the likelihood of survival and recovery of listed

                    species is not appreciably impaired. The 2020 BiOp’s promise that adequately

                    protective solutions will be found at some unspecified point in the future does not

                    satisfy the ESA’s mandate that NMFS ensure now, in this biological opinion, that

                    the proposed operations will not jeopardize listed species and fails to give the

                    benefit of the doubt to the species.

            c.      NMFS’s reliance on adaptive management to satisfy its obligations under the

                    ESA is arbitrary and capricious, fails to employ the best science available and

                    repeats past failures from previous BiOps. For example, Northwest Power and

                    Conservation Council’s 1984 Fish & Wildlife Program relied heavily on an “all-

                    H” adaptive management approach. Yet this strategy could not prevent the ESA

                    listing of 13 ESUs in the Columbia basin. Since then, conservation science has

                    revealed that for adaptive management to work for these species, it must employ

                    specific and aggressive actions that produce detectable results. The 2020 BiOp

                    instead adheres to an adaptive management framework that relies on undefined

                    actions whose impacts NMFS either cannot or will not measure and is backed by

                    vague promises to find new actions if and when NMFS discovers the current

                 efforts have failed. This adaptive management framework constitutes an
Page 38 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 39 of 59




                     irrational and unlawful course of “wait and see,” far from the mandate of the ESA

                     and the reasoned decision-making required by the APA.

             d.      NMFS’s failed approach to adaptive management from previous BiOps and the

                     lack of any meaningful response to the 2015 fish disaster provide helpful context

                     for evaluating the glaring deficiencies in the 2020 BiOp. The 2014 BiOp

                     incorporated the adaptive management implementation plan (AMIP). The AMIP

                     was developed in response to concerns expressed by Judge Redden after

                     reviewing the 2008 BiOp. The AMIP was not triggered when species failed to
                     perform as expected in the 2014 BiOp, but rather when two abundance

                     monitors—the “Early Warning Indicator,” and the “Significant Decline

                     Trigger”—demonstrated catastrophic decline in species’ abundance. The

                     “Significant Decline Trigger” was intended as a crisis safety net, which NMFS

                     never expected to be triggered. Recently, several ESUs have seen unprecedented

                     declines in their abundance levels that are so significant that they tripped the

                     “Significant Decline Trigger.” The AMIP failed in concept and implementation.

                     Yet, instead of remedying the AMIP’s deficiencies and providing a robust

                     adaptive management plan based on scientifically-sound trend metrics and related

                     qualitative analyses, NMFS simply abandons the AMIP in the 2020 BiOp without

                     explanation.

     G.      Flow and transportation

             80.     The 2020 BiOp fails to provide adequate flow to support juvenile and adult

     system-wide survivals of listed salmon and steelhead. The 2020 BiOp degrades minimum

     operation pool implementation by institutionalizing adaptive management protocols that

     temporarily increase the pool elevation operating ranges and widen operating flexibility at the

     expense of Water Transit Time in the Snake River. The flow program should return to minimum

     operating pool levels that offer 1-foot operating flexibility, establish weekly targets for flow
Page 39 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 40 of 59




    volume and water velocity at least equivalent to flow objectives—while recognizing that

    achieving targets is dependent on annual runoff conditions— and ensure frequent forecasting to

    ensure reservoirs are operated to maximize fish survival at all times. Finally, NMFS should

    include a presumptive path to operate Lower Columbia River mainstem reservoirs at minimum

    operating pool from April 10 to August 31, while ensuring power, irrigation and navigation

    benefits are maintained and impacts to other resources are mitigated.

           81.     From 2007 through 2018, the start date for transportation was no earlier than May

    1 with in-season adaptive management flexibility determined through regional coordination at
    the Technical Management Team. The 2020 BiOp abandons that coordinated and collaborative

    effort and directs the Corps to initiate juvenile transportation at Lower Granite Dam no later than

    May 1. In doing so, NMFS arbitrarily discounts that the best available information demonstrates

    that there is little benefit (and in some cases potential detriments) to listed species from

    transportation of smolts prior to May 1. This change is arbitrary and capricious.

           82.     There is little to no evidence that transportation of smolts from the Snake River

    Basin provides survival benefits to those listed populations. To the contrary, monitoring shows

    that the approach can be deleterious to Snake River ESUs/DPSs. Despite nearly two decades of

    using transportation as the primary mitigation/recovery strategy, every extant Snake River

    ESU/DPS is listed under the ESA as either Threatened or Endangered. The 2020 BiOp

    acknowledges that “transportation is not a panacea,” that there is considerable uncertainty

    surrounding the efficacy of transportation, and that there is a well-documented negative

    relationship between reach survival and the efficacy of transportation, i.e., as reach survival

    increases—owing to improved in-river conditions from increased spill—any marginal benefit of

    transportation decreases to a point at which the life-cycle survival of in-river migrants exceeds

    that of transported fish. Despite these concessions, NMFS incongruously continues to propose

    implementing an expanded transportation strategy regardless of past performance or prohibitive

     levels of uncertainty.
Page 40 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI         Document 2325              Filed 03/04/21   Page 41 of 59




            83.      In seeking to rationalize an operation that would increase the overall proportion of

     juvenile salmonids transported, NMFS has provided a justification that is arbitrary and

     capricious in that it: (1) overstates the benefit of transportation compared to in-river migration in

     the spring by drawing inappropriate comparisons among groups of fish experiencing different

     outmigration conditions (e.g., bypassed and transported versus bypassed returned to river fish),

     (2) discounts the well-documented deleterious effects of juvenile transportation on the success of

     migrating adults (e.g., delayed return, increased straying) and (3) despite acknowledging the

     strong negative relationship between increases in reach survival and the relative efficacy of
     transportation, continues to pursue the transportation strategy as if the negative relationship did

     not exist. Yet, in the 2020 BiOp, NMFS adopts an approach that would expand transportation in

     a misguided effort to “spread the risk” by providing for an earlier start date for transportation in

     year one and allowing virtually unconstrained latitude through a broad and undefined adaptive

     management to manipulate the scope of transportation.

     H.     The 2020 BiOp’s conclusion that the Proposed Action is not likely to adversely affect
            SRKWs and their designated critical habitat is arbitrary and capricious.

            84.      The 2020 BiOp’s conclusion that the proposed action is not likely to adversely

     affect SRKW and their designated critical habitat is legally flawed for several reasons including,

     but not limited to, the reasons identified in the following paragraphs.

            85.      The 2020 BiOp’s “not likely to adversely affect” determination is based on the

     premise that “increased prey availability through CRS-funded hatchery production” will offset

     negative effects on SRKW prey base caused by the proposed hydrosystem operations and

     maintenance. See 2020 BiOp at 1367. However, the proposed action has no additional hatchery

     production over existing levels; the Action Agencies therefore cannot reasonably rely on an

     increase to the prey base from hatchery production to conclude that the proposed action is not

     likely to adversely affect the SRKW. Under existing hatchery releases, SRKW are on the brink

     of extinction. The 2020 BiOp provides for status quo hatchery operations and, as explained
Page 41 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 42 of 59




     above, employs a jeopardy analysis that requires an entire generation to collapse and a species to

     become functionally extinct before there can be a finding that the proposed action is likely to

     jeopardize the listed species. See supra ¶¶ 61-64. The 2020 BiOp fails to explain why status

     quo hatchery production, combined with operations that allow for functional extinction of the

     species, will avoid adversely affecting the SRKW.

            86.      The 2020 BiOp does not consider relevant factors and ignores important aspects

     of the problems facing SRKW. The 2020 BiOp discounts impacts of the proposed action on

     certain Chinook Salmon runs and consequently SRKW because, NMFS argues, there is little
     spatial and temporal overlap among those prey items and the SRKW. This analysis does not

     consider the disproportionate energetic importance of prey items during critical periods when

     overlap does occur. For example, Columbia River spring Chinook may have a lower degree of

     spatial and temporal overlap than some other prey items, yet these salmon likely constitute an

     energetically important component of the SRKW diet during pivotal life stages—for example,

     late winter and early spring during gestation—when the impact of the proposed action on that

     prey item may be severely detrimental to SRKW, potentially across generations.

            87.      The 2020 BiOp’s analysis of the proposed action’s impact on the SRKW is not

     based on the best scientific and commercial data available, does not draw a rational conclusion

     between the evidence presented and the conclusions drawn, and fails to consider relevant factors.

     I.     Incidental Take Statement

            88.      NMFS has determined that CRS operations and implementation of the proposed

     action by the Corps and BOR will take ESA-listed salmon and steelhead. See 2020 BiOp at

     1377. NMFS provides the Corps and BOR with an ITS authorizing them to lawfully take a large

     percentage of each ESU/DPS affected by the hydrosystem. In the absence of a valid ITS or

     exemption under the Act, this take is prohibited. This provision does not protect BOR and the

     Corps from liability under Section 9 because the 2020 BiOp is arbitrary, capricious, and contrary

     to law. The ITS contained therein is consequently also invalid. Because the Corps and BOR
Page 42 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325                Filed 03/04/21   Page 43 of 59




    may not lawfully take listed species in the absence of a valid take statement, they are in violation

    of § 9, 16 U.S.C. § 1538(a)(1)(B),(G).

                     VIII. THE CORPS’ AND BOR’S VIOLATIONS OF NEPA

           89.      The purpose of NEPA generally, and in this case specifically, is to force the

    consideration and rigorous evaluation of the environmental impacts of agency actions. The

    NEPA process ordered by this Court was intended “to force the consideration of environmental

    impacts in the decision-making process,” the end result being to “finally be able to break through

    any bureaucratic logjam that maintains the status quo.” NWF v. NMFS, 184 F. Supp. 3d 861, 947-
    48 (D. Or. 2016).

    A.     The Action Agencies’ formulation of the Purpose and Need Statement for the
           Proposed Action is arbitrary and capricious.

           90.      The underlying purpose and need for the environmental analysis performed under

    NEPA is set forth in the Purpose and Need Statement developed by the action agency. See 40

    CFR § 1502.13 (2019). Importantly, the Purpose and Need Statement drives and limits the choice

    of alternatives. Here, the Action Agencies framed “[t]he ongoing action that requires evaluation

    under NEPA” as “the long-term coordinated operation and management of the CRS projects for

    the multiple purposes” of “flood risk management (FRM), navigation, hydropower production,

    irrigation, fish and wildlife conservation, recreation, and municipal and industrial (M&I) water

    supply.” EIS at 1-2, 1-4.

           91.      The Action Agencies explain that “[a]n underlying need to which the co-lead

    agencies are responding, is to review and update the management of the CRS, including

    evaluating measures to avoid, offset, or minimize impacts to resources affected by managing the

    CRS in the context of new information and changed conditions in the Columbia River Basin

    since the SOR EIS was released.” EIS at 1-4. The Purpose and Need Statement then lists eight

    “resources purposes”—including power supply, water supply for irrigation, and recreation. The


Page 43 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 44 of 59




     Action Agencies explain that the purpose of the NEPA review is to identify a “flexible

     approach” to meeting these eight resource purposes.

            92.      These eight resource purposes are focused on meeting the currently authorized

     statutory uses of the CRS dams, especially those with economic effects on status quo river users;

     only one of the eight resource purposes is focused exclusively on conservation of fish and

     wildlife resources, including threatened and endangered species. This contravenes the purpose

     of the Court-ordered NEPA process: that the Action Agencies identify and consider opportunities

     for the CRSO to avoid or minimize environmental harm, including actions to protect the rapidly
     vanishing Columbia and Snake River salmon and steelhead populations that have been at the

     center of this controversy for nearly three decades.

            93.      This framing of the purpose and need for the proposed action contravenes the

     point of NEPA; namely that federal agencies to take a “hard look” at environmental

     consequences of their proposed actions in the EIS, see 42 U.S.C. § 4332. The fundamental

     purpose of an EIS is to “promote efforts which will prevent or eliminate damage to the

     environment and biosphere and stimulate the health and welfare of man.” 42 U.S.C. § 4321

     (emphasis added). “Economic and social effects” are only considered when they are

     “interrelated” with “natural or physical environmental effects.” 40 C.F.R. § 1508.14 (2019).

     Economic and social effects do not alone trigger NEPA. Yet the asserted effects on economic

     interests drive the focus of the analysis in the CRSO EIS and guide the choice among a limited

     set of alternatives. Contrary to the requirements of NEPA, the inadequate and incomplete

     discussion of environmental impacts takes a back seat to the analysis of whether modified

     operations will meet the economic resource purposes of the CRSO EIS.

            94.      The limited scope of the EIS is arbitrary and capricious and not in accordance

     with law in that many of the alternatives analyzed are wholly unrelated to operating the system in

     a manner that addresses the legal obligation of the Action Agencies to operate the CRS in a

     manner that promotes the survival and recovery of ESA-listed species, and avoids the adverse
Page 44 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 45 of 59




     destruction of their habitat—the very purpose for which the Court ordered the Action Agencies

     to prepare an EIS. By framing the purpose and need for the proposed action as the evaluation of

     measures to avoid, offset, or minimize impacts to a list of resources purposes dominated by

     economic factors, the purpose and need statement defines its objectives in unreasonably narrow

     terms. The scope of the Action Agencies’ evaluation of the CRSO for all its authorized purposes

     comes at the expense of a thorough, searching, hard-look at reasonable alternatives for CRSO

     operations that avoid jeopardy to listed species and adverse modification of critical habitat.

            95.      Although an agency may discuss an alternative in light of its statutory missions
     (or even economic considerations), the Action Agencies’ decision to tie the purpose and need

     statement to the fulfillment of current statutory authorizations is arbitrary and capricious in this

     case and not in accordance with law. The Action Agencies effectively precluded the potential

     selection of a reasonable alternative that maximizes benefits to the anadromous fish by having its

     purpose and need statement focus on carrying out its existing statutory authorizations, in

     violation of NEPA and contrary to this Court’s order. See 40 CFR 1502.14(c) (2019); Nat’l

     Wildlife Fed’n, 184 F. Supp. 3d at 876 (“One of the benefits of a comprehensive environmental

     impact statement, which requires that all reasonable alternatives be analyzed and evaluated, is

     that it may be able to break through any logjam that simply maintains the precarious status quo.

     A comprehensive environmental impact statement may allow, even encourage, new and

     innovative solutions to be developed, discussed, and considered.”). The EIS fails entirely to

     consider an important aspect of the problem: operating the CRS in a manner that will avoid

     extinction of ESA-listed-fish species and promote their survival and recovery.

     B.     The range of alternatives and evaluation of alternatives violate NEPA and the APA.

            96.      The CRSO EIS violates NEPA because the range of alternatives evaluated is

     unnecessarily restrictive and includes multiple inconsistent objectives within each alternative.

     Early in the Draft EIS process, the Action Agencies identified a suite of structural and

     operational measures, some of which would likely benefit anadromous fish survival and some of
Page 45 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325              Filed 03/04/21   Page 46 of 59




    which would likely decrease anadromous fish survival. The Action Agency then selected and

    reassembled a subset of these measures into four “multiple objective” alternatives (“MOs”)

    without conducting or presenting any quantitative or qualitative modeling or other meaningful

    analyses of the individual measures.

           97.     The EIS defines the “no-action” alternative as the continued implementation of

    the RPAs from the unlawful 2014 BiOp. See CRSO EIS at 2-6 to 2-37. The EIS does not

    acknowledge or explain that the Court found this suite of actions illegal. Nonetheless, the EIS

    uses this illegal operation as the baseline against which it compares the net effects of each of the
    “multiple objective alternatives” it considers. These “multiple objective alternatives” include:

                  Multiple Objective 1 (“MO1”), a suite of measures that differ from the no action
                   alternative by including a block spill operation for salmon and steelhead;

                  Multiple Objective 2 (“MO2”), a suite of measures that prioritizes maximizing
                   power generation at the expense of salmon and steelhead survival;

                  Multiple Objective 3 (“MO3”), a suite of measures that include breach of the four
                   federal dams on the lower Snake River as well as other measures, some of which
                   would degrade salmon and steelhead survival thereby constraining the ecological
                   benefits gained from the multiple objective; and,

                  Multiple Objective 4 (“MO4”), a suite of measures that include increased spring
                   and summer spill at the lower Snake and lower Columbia River dams along with
                   other measures, some of which would harm migrating salmon and steelhead.
    See generally CRSO EIS, Chpts. 2 & 3.

           98.     The federal agencies’ evaluation of alternatives must allow for “informed

    decision-making and informed public participation.” Calif. v. Block, 690 F.2d 753, 767 (9th

    Cir.1982). The EIS prepared by the Action Agencies fails to meet this legal requirement.

           99.     Each multiple objective alternative is comprised of complex combinations of

    individual measures with different objectives and differing impacts on the human environment.

    Many of those objectives and impacts are oppositional, thereby obfuscating the positive and

    negative impacts of the individual measures on the environment. The decision to group

    measures into multiple objectives makes it impossible to discern the environmental impacts of

Page 46 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 47 of 59




    key measures in comparative form. The decision to analyze the net environmental impacts of a

    suite of measures—as opposed to the environmental impacts of individual measures—serves to

    mask the nature, magnitude, and duration of the effects of individual measures on anadromous

    fish survival and precludes a direct comparison of the consequences of key individual measures.

    Under this approach, it is not possible to separate the true impact of a measure being considered

    from the potentially moderating effect of another measure. Therefore, the Action Agencies’

    decision to only consider and compare the overall effects of each multiple objective alternative

    prevents informed decision-making and informed public participation.
           100.    In Judge Simon’s Opinion ordering the Action Agencies to comply with NEPA,

    the Court repeatedly emphasized that the goal of the EIS is to force the consideration of

    environmental impacts in the decision-making process. For example, the Court emphasized that

    “the option of breaching, bypassing, or even removing a dam may be considered more

    financially prudent and environmentally effective than spending hundreds of millions of dollars

    more on uncertain habitat restoration and other alternative actions.” NWF v. NMFS, 184 F. Supp.

    3d 861, 875-76 (D. Or. 2016).

           101.    The EIS violates NEPA because it fails to analyze a reasonable alternative,

    namely: an anadromous-fish focused alternative without additional measures that detract from its

    environmental benefits. See NWF v. NMFS, 184 F. Supp. 3d at 947-48 (“One of the benefits of a

    NEPA analysis, which requires that all reasonable alternatives be analyzed, is that it allows

    innovative solutions to be considered and may finally be able to break through any bureaucratic

    logjam that maintains the status quo.” (Emphasis added)). Oregon identified one potential

    anadromous-fish focused alternative in its comments on the Draft EIS, but the Action Agencies

    declined to evaluate it. The range of alternatives the Action Agencies present in the EIS violates

    NEPA, and an agency’s failure to consider a reasonable alternative is fatal to the sufficiency of an

    EIS. See 40 C.F.R. § 1502.14 (2019); Idaho Conservation League, 956 F.2d at 1519.


Page 47 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 48 of 59




           102.     Although MO3 is putatively built around breach of the four federal dams on the

    Lower Snake River, the Action Agencies included individual measures in MO3 that obscure the

    actual beneficial environmental impacts—including impacts to anadromous fish species and

    water quality—of “the option of breaching, bypassing, or even removing a dam,” as the Court

    urged. The EIS’ failure to consider or meaningfully evaluate an alternative that maximizes

    benefits to anadromous fish, without measures that dilute its environmental effects, violates

    NEPA. The purposes of NEPA to inform the public and decisionmakers of environmentally

    preferable alternatives to the proposed action was subverted.
           103.     Action Agencies provide no justification for why an anadromous-fish-focused

    alternative consistent with this Court’s order is either infeasible or impracticable. The range of

    alternatives presented in the EIS is insufficient to permit a reasoned choice given relevant facts

    and the Court order. The anadromous-fish-focused alternative is significantly different from the

    alternatives considered in the EIS and that alternative does not have similar environmental

    consequences to those considered.

    C.     The EIS fails to ensure professional integrity of the discussion and analyses.

           104.     NEPA requires that the Action Agencies use “high quality” information and

    accurate scientific analysis to ensure “professional integrity, including scientific integrity, of the

    discussions and analyses” within an EIS. 40 C.F.R. §§ 1500.1(b), 1502.24 (2019). The EIS is

    replete with examples of errors and deficient or misleading analysis which compromise the

    scientific integrity of the analysis and lead to inaccurate conclusions. Examples include:

           a.       Power analysis:

                  i.       The EIS attempts to analyze the overall reliability of the regional power
                           system, including the potential for future coal plant retirements; those
                           issues are significantly broader in scope than the EIS and require a more
                           robust regional analysis in appropriate venues (e.g., Northwest Power and
                           Conservation Council and the Northwest Power Pool) to fully evaluate
                           potential reliability impacts.



Page 48 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI        Document 2325                  Filed 03/04/21   Page 49 of 59




              ii.        The EIS’ identification of estimated costs for potential power replacement
                         resources does not accurately reflect the rapid changes in technology
                         costs. The EIS’ estimated costs are likely significantly higher than actual
                         costs will be. Reliable forecasts from the National Renewable Energy
                         Laboratory show that the projected future capital costs of solar power
                         could be approximately 60% lower than the low estimate used in the EIS.

              iii.       The EIS’ overestimation of replacement costs is compounded by the fact
                         that the evaluation of MO3 assumes breaching all four Lower Snake River
                         Dams will occur in 2022, which by the Action Agencies’ own description
                         is not feasible. This assumption creates an impossible timeline and
                         artificially elevates the costs to replace power from the four Lower Snake
                         River Dams. The price of clean energy technology is expected to continue
                         to decline, but the EIS arbitrarily bases its evaluation on the estimated
                         costs in 2022. Evaluating replacement resources over a more reasonable
                         and realistic timeframe would likely result in lower, and more accurate,
                         costs by incorporating the projections of future lower costs of low-carbon
                         energy resources.

              iv.        The EIS failed to consider methods of portfolio optimization to identify a
                         combination of complementary power resources to replace a reduction in
                         output from the CRSO. Such an analysis should include portfolios
                         consisting of combinations of targeted energy efficiency investments,
                         demand response measures, storage, and renewable generation
                         technologies. Therefore, even the most economical assessments in the EIS
                         likely represent a misleading overestimate.
         b.       Water quality analysis:

                i.       The water quality analysis in the EIS focused solely on daily maximum
                         temperatures, which do not adequately inform environmental
                         consequences. The water quality analysis should have considered: (1) the
                         full range of daily water temperature fluctuations across alternatives; (2)
                         the water temperature benefits likely to occur under MO3, particularly as
                         they relate to the enhanced ability for summer cold water releases from
                         Dworshak Reservoir and restoration of ecological functions; (3) water
                         temperature benefits under MO3 could result from less solar heat
                         accumulation; (4) water temperature impairments resulting from increased
                         reservoir forebay elevations, increased reservoir surface areas, and
                         decreased water travel times; (5) opportunities to use cooler water from
                         reservoir depth to reduce fish ladder water temperatures; and (6)
                         mitigation efforts that could be employed during drought or low water
                         years to prevent fish kills.

              ii.        In evaluating MO3, the EIS fails to provide clear, accurate conclusions
                         regarding impacts to water temperature associated with reduced water
                         travel time and faster flow rates.




Page 49 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 50 of 59




            c.       Climate change analysis:

                   i.       The EIS misrepresents the impacts of climate change on anadromous
                            species (which have evolved to need cold water habitats) and does not
                            identify measures to avoid and mitigate the impacts. The EIS notes that
                            future conditions will include reduced snowpack, increased water
                            temperatures and reduced summer discharges; it fails, however, to
                            integrate these impacts into the analysis of the affected environment and
                            environmental consequences, and does not consider the impacts to fish
                            from extreme temperature exceedances and/or prolonged exposure to less-
                            extreme temperature exceedances.

                  ii.       The EIS acknowledges that water temperatures have already reached
                            “lethal limits” for some listed species. Thus, even minor increases in
                            thermal exposure put some populations above lethal limits. The EIS fails
                            to consider that any alternative that does not include measures to mitigate
                            excessive water temperatures will have lethal or sub-lethal effects on
                            anadromous salmonids.

                 iii.       The EIS does not contain a plan for mitigation of thermal emergencies
                            such as the extremely high water temperatures that resulted in fish kills
                            during the summer of 2015. Such thermal emergencies are predicted to
                            become more common in the future due to increasing climate change
                            impacts.

                 iv.        The EIS’s analysis of the socioeconomic impacts of climate change is
                            faulty in that it focuses on power reliability and replacement costs under
                            MO3 and MO4, but fails to provide an equal analysis of the impacts of
                            climate change on salmonid survival and the resulting impact on cultural
                            and socioeconomic resources.
            d.       Socioeconomic analysis:

                   i.       The EIS did not include a socioeconomic analysis of recreational fisheries,
                            and includes an inequitable economic analysis of commercial and tribal
                            fisheries that greatly undervalues them. Given the significant
                            contributions of commercial, recreational and tribal fisheries to regional
                            economies, a fishery-specific economic analysis should be given equal
                            weight with other commodity-specific analyses in the EIS.

                  ii.       The Action Agencies failed to employ widely accepted professional
                            economic standards that would produce a thorough, objective, and
                            transparent evaluation of alternatives.

                 iii.  There are severe, systemic gaps in the socioeconomic analyses of the EIS
                       that inaccurately represent regional effects of alternatives with respect to
                       recreational, commercial and tribal fisheries in a manner that prevents
                       reasoned decision-making. Specifically, the EIS fails to: (1) Make use of
                       all the relevant and reliable socioeconomic information; (2) Make a
Page 50 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
         Case 3:01-cv-00640-SI           Document 2325             Filed 03/04/21   Page 51 of 59




                         substantive and objective effort to evaluate all the socioeconomic issues
                         relevant to the actions considered; (3) Account fully for the socioeconomic
                         importance of ecosystems; (4) Consider equally both monetized and non-
                         monetized effects; (5) Provide full transparency to the decision-making
                         process, to enable the public and decisionmakers to understand the social
                         and economic factors that contributed to the preferred alternative.
         e.       Scientific analysis:

                i.       High quality scientific information was often caveated or discounted in
                         favor of less reliable information. For example, the EIS used two
                         quantitative modeling approaches to predict survival benefits or
                         decrements across alternatives: (1), the Northwest Fisheries Science
                         Center’s (NWFSC) Comprehensive Passage (COMPASS) and Life-cycle
                         models and, (2), the Comparative Survival Study’s (CSS) Cohort and Life-
                         cycle models (CRSO-84, CSS Annual Report 2017). Despite the fact that
                         both approaches have been scrutinized extensively under peer review, the
                         discussion and summarization of the results of the two models are
                         presented in a biased manner including, but not limited to: (1) Model
                         results between models (e.g., NWFSC and CSS) are not given fair and
                         equitable weight when drawing conclusions; (2) CSS model results are
                         presented with misleading and unnecessary qualifier statements while
                         output from NWFSC models are represented as fact with no qualification
                         and little meaningful discussion of assumptions; (3) Fish modeling results
                         are presented in a biased manner, use unnecessarily charged language, and
                         are generally not presented in a fair and transparent manner particularly
                         when modeling results differ between models.

              ii.        The EIS relies on a “TDG Tool,” to quantify exposure to total dissolved
                         gas and its relationship to mortality. This model has not been peer-
                         reviewed, model parameters are often based solely on studies conducted
                         decades ago, and the model is highly dependent on uncertain parameter
                         assumptions. Nonetheless, the EIS relies on the estimates produced by
                         this model to inform decisions, while failing to consider in any meaningful
                         way empirical field observations of TDG impacts to fish migrating
                         through the area collected over two decades.

              iii.       The EIS arbitrarily and incorrectly fails to acknowledge that only
                         Congress is and would be responsible for decisions associated with the
                         continuation of the Lower Snake River Compensation Plan hatcheries and
                         the important benefits these hatcheries provide for non-Indian and tribal
                         fisheries and rural economies. The EIS arbitrarily and incorrectly asserts
                         that implementation of MO3 will mean immediate discontinuation of the
                         Lower Snake River Compensation Plan hatchery releases when the
                         impacts of the Lower Snake River dams—accumulating over a period of
                         nearly sixty years—will continue to occur for a significant period of time
                         after the dams are breached; the Action Agencies then rely on these flawed
                         premises to argue that a reduction in the number of hatchery fish with the
                         implementation of MO3 will create a survival decrement for naturally
                         produced Snake River salmonids. There are multiple flaws in this
                         argument, making it misleading and incomplete.

Page 51 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
       DECLARATORY AND INJUNCTIVE RELIEF
       33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325              Filed 03/04/21   Page 52 of 59




    E.     The EIS fails to identify and adequately analyze mitigation.

           105.     NEPA requires the Action Agencies to analyze and discuss possible mitigation

    measures, 40 C.F.R. § § 1502.14(f), 1502.16(h) (2019), since “[w]ithout such a discussion,

    neither the agency nor other interested groups and individuals can properly evaluate the severity

    of the adverse effects.” Robertson v. Methow Valley Citizes Council, 490 U.S. 332, 352 (1989).

    “All relevant, reasonable mitigation measures that could improve the project are to be identified,

    even if they are outside of the jurisdiction of the lead agency or the cooperating agencies ….”

    Council on Environmental Quality, Forty Most Asked Questions Concerning CEQ’s National
    Environmental Policy Act Regulations, 46 Fed. Reg. 18026 (Mar. 23, 1981), Question 19b.

           106.     The Action Agencies failed to engage in a “reasonably complete discussion of

    possible mitigation measures,” especially with respect to mitigation necessary to address harm to

    listed species, as required by NEPA. Id. The EIS merely lists potential mitigation without

    information, discussion or analysis of the effectiveness of mitigation measures. Where, as here,

    proposed mitigation measures are unenforceable and lack monitoring commitments or sufficient

    resources to assure performance, the Action Agencies have no reasonable basis to conclude that

    such measures will effectively reduce adverse environmental impacts of the CRSO.

           107.     Specific areas where the need for mitigation is apparent include:

           a.       Potential for lowered reservoir elevations that may impact intakes of surface
                    water diversions and wells;

           b.       Impacts on water rights issued but under development;

           c.       Identification of best management practices that could be implemented to mitigate
                    sediment discharges to reduce the short-term impacts associated with dam-
                    breaching;

           d.       Identification of ways to mitigate the costs to the power sector associated with
                    dam-breaching;

           e.       Identification of cost mitigation efforts for BPA customers, including equitable
                    allocation of costs across the region, to achieve non-power objectives of the EIS.



Page 52 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 53 of 59




           108.     Oregon’s Department of Fish and Wildlife, a cooperating agency in NEPA

    process, repeatedly recommended a list of 36 mitigation measures to avoid, minimize, rectify,

    reduce, or compensate for environmental impacts to anadromous fish from the proposed CRSO

    structural and operational measures. None of those mitigation recommendations appear as new

    mitigation measures in the EIS. The lack of such mitigation measures demonstrates that the

    Action Agencies failed to fairly evaluate the environmental consequences of the proposed action

    and alternatives.

    F.     The Preferred Alternative6 suffers from critical defects, erroneous justifications,
           and arbitrary conclusions.
           109.     The EIS fails to accurately analyze the likely environmental impacts of the

    Preferred Alternative and lacks the transparent and coherent analysis required by NEPA and the

    APA.

           110.     The Action Agencies do not select any of the four MOs as the preferred

    alternative because they conclude that none of the MOs meet the economic resource purposes set

    forth in the EIS. Instead, they select a combination of individual measures from the multiple

    objective alternatives as the Preferred Alternative without any analysis to determine why this

    grouping of measures is preferred. The primary difference between the preferred alternative and

    MO3 is the elimination of dam removal and its replacement with spring spill operations from the

    2019 Flexible Spill Agreement (albeit with additional measures detrimental to fish)—at least for

    the spring of 2021. The Action Agencies thereby violated NEPA in at least the following ways:

           a.       As described above, see supra ¶¶ 99, 102, the EIS fails to analyze the

                    environmental effects of these individual measures and, instead, evaluated only

                    the net effect of the all the individual measures when combined into a multi-

                    objective alternative. It is arbitrary and capricious to conclude that the Selected

    6
     The Preferred Alternative identified in the EIS was selected as the Selected Alternative in the
    ROD. This Complaint refers to Selected Alternative and Preferred Alternative interchangeably.

Page 53 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
         DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 54 of 59




                    Alternative falls within the range of alternatives analyzed in the EIS because the

                    EIS fails to analyze the environmental effects of the individual measures in the

                    Selected Alternative, nor the net effect of this combination of measures on the

                    environment.

            b.      Instead of using the NEPA process to consider “innovative solutions …to break

                    through the bureaucratic logjam,” Nat’l Wildlife Fed’n, 184 F. Supp. 3d at 87, the

                    Action Agencies instead reverse engineered a Preferred Alternative that is,

                    effectively, what the Action Agencies had already agreed to do in the Flexible
                    Spill Agreement with some rollbacks to fish protections. The Preferred

                    Alternative was not evaluated by the technical review teams prior to its selection;

                    it was assembled after-the-fact without the benefit of a comprehensive review.

            111.    The Selected Alternative does not meet the Purpose and Need for the proposed

     action. The Purpose and Need Statement includes language from the Opinion and Order issued

     by this Court in 2016 requiring that the EIS “evaluate how to insure that the prospective

     management of the System is not likely to jeopardize the continued existence of any endangered

     species or threatened species or result in the destruction or adverse modification of designated

     critical habitat, including evaluating mitigation measures to address impacts to listed species.”

     However, both modeling approaches predict that the Selected Alternative will fall short of the

     rate of adult returns likely necessary for recovery or to avoid generational decreases in

     abundance. Moreover, the structural measures identified in the Selected Alternative will have an

     overall adverse impact on salmonid survival as compared to the No Action Alternative, and only

     one of the seventeen operational measures in the Selected Alternative is likely to benefit survival

     of salmonids as compared to the No Action Alternative.

            112.    There is a fundamental disconnect between the putative time period of analysis in

     the EIS (25 years) and the length of the defined operation in the Preferred Alternative (one year).

     Beyond the first year, operations will be determined based on undefined adaptive management
Page 54 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
         33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI           Document 2325             Filed 03/04/21   Page 55 of 59




     “opportunities.” The EIS provides no description of what these opportunities might be and no

     adaptive management scenarios are identified or analyzed in the EIS. Thus, it is unclear what

     assumptions the Action Agencies made in evaluating the environmental effects of the Preferred

     Alternative over 25 years.

                                      IX.     CLAIMS FOR RELIEF

                                      FIRST CLAIM FOR RELIEF

                             NMFS VIOLATIONS OF THE ESA AND APA

             113.    The State of Oregon incorporates by reference all preceding paragraphs.
             114.    NMFS has violated the requirements of ESA Section 7 and its implementing

     regulations by arbitrarily, capriciously and without any rational basis concluding in the 2020

     BiOp that the proposed action of the Corps, BPA and BOR is not likely to jeopardize any listed

     species or destroy or adversely modify their critical habitat and not likely to adversely affect

     SRKW, and by issuing a biological opinion that is otherwise not in accordance with law. The

     defects in the 2020 BiOp are set forth above and incorporated herein. In addition, to the extent

     that NMFS relies in the 2020 BiOp on the recently revised ESA consultation regulations, those

     regulations are arbitrary and contrary to law as applied in this case. The conclusions of the 2020

     BiOp, are arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with law

     and are reviewable under the APA, 5 U.S.C. §§ 701-706.

                                     SECOND CLAIM FOR RELIEF

             CORPS AND BOR VIOLATIONS OF SECTION 7 OF THE ESA AND APA

             115.    The State of Oregon incorporates by reference all preceding paragraphs.

             116.    The Corps and BOR have an independent and continuing legal duty to comply

     with the substantive requirements of ESA section 7(a)(2) to avoid jeopardy and adverse

     modification of critical habitat without regard to whether they have received a biological opinion

     for their actions. Indeed, the Corps and BOR may not meet their duty to comply with § 7 by

     relying on an invalid opinion. Res. Ltd., Inc. v. Robertson, 35 F.3d 1300, 1304 (9th Cir. 1993),
Page 55 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
          33212149
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI         Document 2325               Filed 03/04/21   Page 56 of 59




    as amended on denial of reh'g (July 5, 1994); Stop H-3 Ass’n v. Dole, 740 F.2d 1442, 1460 (9th

    Cir. 1984). For the reasons described above, the Corps’ and BOR’s reliance on the 2020 BiOp in

    the 2020 ROD and through their other actions is arbitrary, capricious, an abuse of discretion, and

    otherwise not in accordance with law and is reviewable under the APA, 5 U.S.C. §§ 701-706.

           117.    In addition to their reliance on the invalid 2020 BiOp, which incorporates each

    and every one of the legal violations committed by NMFS as described above, the Corps and

    BOR’s actions and omissions are arbitrary and capricious and in violation of the ESA for at least

    the following additional reasons:

           a.      The Corps and BOR have not obtained a valid, complete § 7(a)(2) consultation for
                   operation of their projects and have not evaluated, proposed or implemented
                   further protective measures for ESA-listed salmon and steelhead in order to avoid
                   jeopardy and destruction and adverse modification of critical habitat;

           b.      The ESA requires the Corps and BOR to operate their projects in a manner that
                   avoids harm to listed species pending compliance with the procedural
                   requirements of § 7(a)(2). The Corps and BOR have not developed any analysis
                   of their own to establish that their actions comply with the requirements of
                   ESA § 7(a)(2). See 16 U.S.C. § 1536(a)(2); see also Pac. Coast Fed'n of
                   Fishermen's Associations v. U.S. Bureau of Reclamation, 138 F. Supp. 2d 1228,
                   1242 (N.D. Cal. 2001);

           c.      BOR and the Corps are violating ESA § 7(d), 16 U.S.C. § 1536(d), by taking
                   actions that may foreclose implementation of measures required to avoid
                   jeopardy, and the requirements of ESA Section 7(a)(1), id. § 1536(a)(1), by
                   failing to utilize their authorities for the conservation of threatened and
                   endangered species.
           118.    Because the Corps and BOR have not obtained a valid, complete consultation, or

    taken any other appropriate steps to ensure that their operations will not harm or conserve ESA-

    listed species, the Corps’ and BOR’s are operating their projects in violation of § 7(a)(1) and (2)

    of the ESA, 16 U.S.C. § 1536(a)(1),(2), and its implementing regulations and § 7(d) of the ESA,

    16 U.S.C. § 1536(d).

           119.    In addition, to the extent the Corps and BOR rely on the recently revised ESA

    consultation regulations to conclude that their actions comply with the ESA, those regulations

    are arbitrary and contrary to law as applied in this case.

Page 56 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI        Document 2325               Filed 03/04/21   Page 57 of 59




           120.    BOR and the Corps’ project operations and 2020 ROD are arbitrary, capricious,

    an abuse of discretion, and otherwise not in accordance with the ESA and are reviewable under

    the ESA, 16 U.S.C. § 1540(g)(1) and the APA, 5 U.S.C. §§ 701-706.

                                     THIRD CLAIM FOR RELIEF

                    THE CORP AND BOR VIOLATIONS OF NEPA AND APA

           121.    The State of Oregon incorporates by reference all preceding paragraphs.

           122.    NEPA requires federal agencies to prepare an EIS in connection with all “major

    Federal actions significantly affecting the quality of the human environment.” 42 U.S.C.
    § 4332(2)(C). The CRSO EIS fails to comply with the requirements of NEPA, its implementing

    regulations, and the relevant case law for reasons including, but not limited to, those described in

    the foregoing paragraphs of this supplemental complaint.

           123.    By their actions and inactions as alleged above, the Corps and BOR are currently

    violating the NEPA and its implementing regulations. The Corps’ and BOR’s actions and

    inactions are arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with

    the requirements of NEPA and its implementing regulations and are reviewable under the APA,

    5 U.S.C. §§ 701–706.

                                   FOURTH CLAIM FOR RELIEF

                 THE CORP AND BOR VIOLATIONS OF SECTION 9 OF THE ESA

           124.    The State of Oregon incorporates by reference all preceding paragraphs.

           125.    By their actions and inactions alleged above, and as admitted by NMFS in the

    2020 BiOp, the Corps and BOR are currently taking, and unless enjoined will continue to take,

    ESA-listed salmon and steelhead. The ITS issued as part of the invalid 2020 BiOp does not

    exempt the Corps and BOR from liability for this take.

          126.     By their actions and inactions alleged above, the Corps and BOR are violating

    Section 9 of the ESA, 16 U.S.C. §§ 1538(a)(1)(B) & (G), 1538(g), and the salmon 4(d) rule, 50

     C.F.R. § 223.203(a).
Page 57 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
          DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:01-cv-00640-SI          Document 2325             Filed 03/04/21   Page 58 of 59




                                     X.      PRAYER FOR RELIEF

           WHEREFORE, the State of Oregon respectfully requests that the court:

           1.      Adjudge and declare that NMFS has violated ESA Section 7 and its implementing

    regulations in the 2020 BiOp by making a no-jeopardy/no-adverse modification finding, and

    findings concurring in a not likely to adversely affect determination, that are arbitrary,

    capricious, an abuse of discretion and otherwise not in accordance with law and by issuing an

    incidental take statement that is arbitrary, capricious, an abuse of discretion and otherwise not in

    accordance with law;
           2.      Vacate and set aside the 2020 BiOp and the accompanying incidental take

    statement and permits and enjoin NMFS to notify BOR and the Corps of these actions;

           3.      Adjudge and declare that BOR and the Corps have violated ESA Section 7(a)(1),

    7(a)(2), 7(d) and implementing regulations by: continuing to operate their projects in the

    Columbia and Snake River basins without a valid biological opinion; failing to ensure that these

    projects avoid jeopardy and adverse modification or destruction of critical habitat; failing to

    utilize their authorities to conserve threatened and endangered species; and making irretrievable

    and irreversible commitments of resources before the conclusion of a valid consultation;

           4.      Adjudge and declare that BOR and the Corps have violated ESA Section 7(a)(2)

    and its implementing regulations by continuing to operate their Columbia and Snake River

    projects without initiating and completing formal consultation with NMFS on the effects of these

    projects and their operations on endangered Southern Resident killer whales and without

    ensuring that those operations will not jeopardize the survival and recovery of this species;

           5.      Order BOR and the Corps to consult with NMFS pursuant to Section 7(a)(2) of

    the ESA on the effects of their project operations on Southern Resident killer whales and ensure,

    based on that consultation, that any actions will not jeopardize the survival and recovery of this

    endangered species;


Page 58 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:01-cv-00640-SI       Document 2325              Filed 03/04/21   Page 59 of 59




            6.     Adjudge and declare that the Corps and BOR have violated ESA Section 9,

    16 U.S.C. §§ 1538(a)(1)(B), (a)(1)(G), & (g), and the ESA implementing regulations by taking

    endangered salmon and steelhead without a valid incidental take statement;

            7.     Adjudge and declare that the ESA Rules are unlawful as applied in the 2020

    BiOp;

            8.     Adjudge and declare that BOR and the Corps have violated NEPA by failing to

    prepare an environmental impact statement that complies with the requirements of NEPA and its

    implementing regulations;
            9.     Vacate the 2020 ROD and remand the CRSO EIS to the Corps and BOR;

            10.    Grant such preliminary and permanent injunctive relief as Oregon may request

    and as may be necessary to protect the ESA-listed species until the court decides the merits of

    this case or the agency complies with the law;

            11.    Award costs associated with this litigation; and

            12.    Grant such further and additional relief as the Court may deem just and proper.

            DATED March 3, 2021.

                                                        Respectfully submitted,

                                                        ELLEN F. ROSENBLUM
                                                        Attorney General


                                                            s/ Nina R. Englander
                                                        NINA R. ENGLANDER #106119
                                                        Assistant Attorney General
                                                        DEANNA J. CHANG #192202
                                                        Senior Assistant Attorney General
                                                        Trial Attorneys
                                                        Tel (971) 673-1880
                                                        Fax (971) 673-5000
                                                        nina.englander@doj.state.or.us
                                                        deanna.j.chang@doj.state.or.us
                                                        Of Attorneys for State of Oregon


Page 59 - OREGON'S FIFTH SUPPLEMENTAL COMPLAINT-IN-INTERVENTION FOR
        DECLARATORY AND INJUNCTIVE RELIEF
        33212149
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
